         Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 1 of 130
 

 

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION
                                                  )
    HOPE ELLY and JOHN SMITH,                     )
           Plaintiffs,                            )                 CIVIL ACTION NO.
                                                  )
    v.                                            )
    MAGNOLIA HILL, LLC, and                       )                3:19-cv-119DPJ-FKB
                                                                _________________________
    CHURCHILL DOWNS                               )
    INCORPORATED,                                 )
                                                  )
           Defendants.
                                                  )
                                           COMPLAINT

                                     I.      INTRODUCTION

         Plaintiffs, Hope Elly and John Smith, file this Title III, ADA action, pursuant to 42 U.S.C.

§12181, et. seq. In Count One of the Complaint, Plaintiffs seek to enjoin the Defendants to remove

architectural barriers. In Count Two, Plaintiffs seek to enjoin Defendants to maintain practices,

policies, and procedures necessary to maintain the premises free of architectural barriers both now

and once the barriers are removed. In Count Three, Plaintiffs seek to enjoin the Defendants’ use

of the premises to provide full and equal enjoyment of the premises to the disabled. Counts Two

and Three seek independent relief in addition to the removal of architectural barriers. Count Four

seeks to enjoin the Defendants’ failure to design and construct the facility to be readily accessible

to and usable by individuals with disabilities. In Count Five, Plaintiffs seek to enjoin Defendants

to remediate their website that fails to show the accessible features of Riverwalk. In Count Six,

Plaintiffs seek to enjoin Defendants’ use of the reservation system which screens out the disabled

from being able to make reservations for a hotel room with accessible features for the disabled. In

Count Seven, Plaintiffs seek to enjoin Defendants to remediate their website that fails to integrate

an accessible platform to be usable by disabled individuals. In Count Eight, Plaintiffs seek to

                                                                                                         
                                                                                     Page 1 of 130
      Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 2 of 130
 

 

enjoin Defendants’ failure to take the necessary steps to ensure Plaintiffs are not denied services,

segregated or otherwise treated differently than other individuals who do not have disabilities

through the use of the mobile software applications.

       JURISDICTION, PARTIES, AND ARTICLE III STANDING

         1.    Because this is an action for declaratory and injunctive relief pursuant to Title III of

               the Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter

               referred to as the “ADA”) and its implementing regulations, this Court is vested

               with original jurisdiction under 28 U.S.C. §1331 and §1343.

         2.    Venue is proper in this Court, the United States District Court for the Southern

               District of Mississippi pursuant to Title 28, U.S.C. §1391 and the Local Rules of the

               United States District Court for the Southern District of Mississippi.

         3.    Plaintiff, Hope Elly, suffers from cerebrovascular accidents, which are more

               commonly known as strokes. These strokes have affected both her motor and

               sensory functions, which causes inactivity and/or paralysis of the muscles;

               therefore, maintaining balance, walking, and the ability to use her hands are

               extremely difficult. As a result of her disability, she relies on mobility aids for

               locomotion. The extent of Ms. Elly’s physical disabilities limits her ability to care

               for herself, perform manual tasks, walk, stand, lift, bend, grab, twist, and work, all

               of which are major life activities pursuant to 42 U.S.C. § 12102 (2) (A). Ms. Elly

               is, accordingly, a person with a disability pursuant to the Americans with

               Disabilities Act, in that she has a physical impairment substantially limiting one or

               more major life activities. 42 U.S.C. § 12102; See also 28 C.F.R. § 36.104.


                                                                                                           
                                                                                      Page 2 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 3 of 130
 

 

      4.   Plaintiff, John Smith was diagnosed with diabetes forty-four years ago. As a result

           of his diabetes, Mr. Smith consequently had a double amputation, losing both of his

           legs. Mr. Smith requires a wheelchair for mobility as a result of these amputations.

           The extent of Mr. Smith’s physical problems limits his ability to care for himself,

           perform manual tasks, walk, stand, lift, bend, and work, all of which are major life

           activities pursuant to 42 U.S.C. § 12102 (2) (A). Mr. Smith is, accordingly, a person

           with a disability pursuant to the Americans with Disabilities Act, in that he has a

           physical impairment substantially limiting one or more major life activities. 42

           U.S.C. § 12102; See also 28 C.F.R. § 36.104.

      5.   Defendant, Magnolia Hill, LLC, (hereinafter “Magnolia”) is a limited liability

           company that is both registered to do business and is conducting business within

           the State of Mississippi sufficient to create both general and specific in personam

           jurisdiction. Upon information and belief from the property records on the Warren

           County GIS Internet Report, Magnolia Hill, LLC, “owns” the real property and

           improvements and “operates” the Riverwalk Casino Hotel located at 1046

           Warrenton Rd, Vicksburg, MS 39180. 42 U.S.C. § 12182. The Riverwalk Casino

           Hotel is a place of public accommodation pursuant to 42 U.S.C. §12181(7). The

           Riverwalk Casino Hotel is a commercial facility in that the unit is intended for

           nonresidential use and affects commerce. 42 U.S.C. §12181(2)(A). Moreover, the

           establishment features a hotel, restaurants, shopping, casino games, and other

           entertainment which qualifies Riverwalk as a place of public accommodation

           pursuant to 42 U.S.C. § 12181(7).




                                                                                                    
                                                                               Page 3 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 4 of 130
 

 

         6.   Defendant, Churchill Downs Incorporated, (hereinafter “Churchill”), is a

              corporation that is both registered to conduct business and is conducting business

              within the State of Mississippi sufficient to create both general and specific in

              personam jurisdiction. Upon information and belief, Churchill Downs

              Incorporated, “owns” the public internet website riverwalkvicksburg.com and the

              Riverwalk mobile application and its goods and services offered on the mobile app,

              and “operates” the world-wide websites services and mobile application services

              that are available to the public at Riverwalk. It is therefore, pursuant to 42 U.S.C.

              § 12182, responsible for creating, implementing, and maintaining policies,

              practices and procedures, and further, providing auxiliary aids and services to its

              web-based services and mobile application services. 42 U.S.C. § 12182.

         7.   Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104, the Defendants’

              establishment is a place of public accommodation in that it is a place of lodging

              offering guest rooms for stays that are short term in nature; a variety of restaurants

              for food and drink, retail items for purchase, and other entertainment activities to

              the public. Accordingly, it is covered by the ADA and must comply with the Act.

         8.   Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104, the Defendants’

              establishment is a place of public accommodation in that it is a place of lodging

              offering guest rooms for stays that are short term in nature; a variety of restaurants

              for food and drink, retail items for purchase, and other entertainment activities to

              the public. Accordingly, it is covered by the ADA and must comply with the Act.

    9.        Defendants’ hotel itself is a place of public accommodation pursuant to 42 U.S.C.

              § 12181(7)(a), which provides:


                                                                                                        
                                                                                   Page 4 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 5 of 130
 

 

                 The following private entities are considered public
                 accommodations for purposes of this subchapter, if the
                 operations of such entities affect commerce:

                           (A) an inn, hotel, motel, or other place of lodging,
                               except for an establishment located within a
                               building that contains not more than five
                               rooms for rent or hire and that is actually
                               occupied by the proprietor of such
                               establishment as the residence of such
                               proprietor.

            In particular, the hotel rooms are a “place of lodging”, pursuant to 28 C.F.R. §

         36.104, which provides:

                 Place of public accommodation means a facility operated by a
                 private entity whose operations affect commerce and fall within
                 at least one of the following categories –
                 (1) Place of lodging, except for an establishment located
                     within a facility that contains not more than five rooms
                     for rent or hire and that actually is occupied by the
                     proprietor of the establishment as the residence of the
                     proprietor. For purposes of this part, a facility is a "place
                     of lodging" if it is –
                       (i) An inn, hotel, or motel; or
                       (ii) A facility that –
                           (A) Provides guest rooms for sleeping for stays that
                                primarily are short-term in nature (generally
                                30 days or less) where the occupant does not
                                have the right to return to a specific room or
                                unit after the conclusion of his or her stay; and
                           (B) Provides guest rooms under conditions and
                               with amenities similar to a hotel, motel, or inn,
                               including the following –
                                   (1) On- or off-site management and
                                       reservations service;


                                                                                              
                                                                                 Page 5 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 6 of 130
 

 

                                    (2) Rooms available on a walk-up or call-
                                        in basis;
                                    (3) Availability of housekeeping or linen
                                        service; and
                                    (4) Acceptance of reservations for a guest
                                        room type without guaranteeing a
                                        particular unit or room until check-in,
                                        and without a prior lease or security
                                        deposit.

      10.   Plaintiffs’ stay at the hotel establishes their conformity to the elements of 28 C.F.R.

            § 36.104, because the hotel was rented to them for a short-term stay, (less than 30

            days); Upon Plaintiffs’ arrival at Riverwalk, they were required to check in at the

            front desk with an employee of Riverwalk; Plaintiffs had the opportunity to have

            housekeeping services during their stay; Plaintiffs did not have the right to return

            to their specific room after they checked-out of their hotel room at the front desk;

            the services provided were similar to other hotels or motels in that there was onsite

            employees and a reservation system, as well as reservations accepted without

            guaranteeing a particular room until check–in and without a prior lease; and

            housekeeping or linen service was available.

      11.   All events giving rise to this lawsuit occurred in the Southern District of Mississippi

            and the Defendants are citizens thereof.

      12.   Plaintiff Hope Elly vacations in Vicksburg because she enjoys various casino

            resorts as well as the entertainment Vicksburg offers. Ms. Elly enjoys the shopping,

            museums, southern cuisines and resorts that offer all sorts of activities and

            entertainment. More specifically, Ms. Elly enjoys Riverwalk, which is the subject

            of this action. Ms. Elly specifically and definitely intends to continue going to

                                                                                                       
                                                                                  Page 6 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 7 of 130
 

 

            Riverwalk when she travels to Vicksburg. Ms. Elly does not know exactly when

            she will go back to Riverwalk because she has not planned out every trip nor every

            meal for the rest of her life. Such specific planning is not necessary to invoke the

            ADA. See, e.g. Parr v. L & L Drive Inn Restaurant 96 F. Supp.2d 1065, 1079 (D.

            Haw 2000) and Segal v. Rickey's Restaurant and Lounge, Inc. No. 11-61766-cn,

            (S.D. Fla 2012) (“Specification as to date and time of return to this public

            accommodation is impossible due to the nature of the event. Fast food patrons visit

            such restaurants at the spur of the moment”.). Ms. Elly definitely intends to return

            to Riverwalk, however, not only to sleep, play casino games, shop, drink, eat, and

            enjoy the entertainment and other activities but also to see if Riverwalk will do the

            repairs to become ADA compliant. Ms. Elly will continue to return even after the

            repairs are made because of Riverwalk Casino Hotel’s known hospitality, views of

            the Mississippi River, 80 hotel rooms, including suites and some of the best

            southern hospitality dining and variety gaming entertainment.

      13.   Plaintiff John Smith enjoys vacationing in Vicksburg, Mississippi because he

            enjoys the different type of entertainment that the city offers as well as the nightlife.

            Mr. Smith enjoys the outgoing social lifestyle whether it is playing casino games

            or enjoying the night life at the resorts that offer all sorts of social activities and

            entertainment. More specifically, Mr. Smith enjoys Riverwalk, which is the subject

            of this action. Mr. Smith specifically and definitely intends to continue going to

            Riverwalk when he travels to the Vicksburg because he enjoys the establishment

            including the entertainment. Mr. Smith does not know exactly when he will go back

            to Riverwalk because he has not planned out every trip nor every meal for the rest

                                                                                                         
                                                                                    Page 7 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 8 of 130
 

 

            of his life. Such specific planning is not necessary to invoke the ADA. See, e.g.

            Parr v. L & L Drive Inn Restaurant 96 F. Supp.2d 1065, 1079 (D. Haw 2000) and

            Segal v. Rickey's Restaurant and Lounge, Inc. No. 11-61766-cn, (S.D. Fla 2012)

            (“Specification as to date and time of return to this public accommodation is

            impossible due to the nature of the event. Fast food patrons visit such restaurants

            at the spur of the moment”). Mr. Smith definitely intends to return to Riverwalk,

            however, not only to enjoy the nightlife, sleep, play casino games, shop, drink, eat,

            and enjoy the entertainment and other social activities, but also to see if Riverwalk

            will do the repairs to become ADA compliant and will continue to do so in the

            future to ensure Defendants maintains its hotel and casino to accessibility

            standards. Mr. Smith will continue to return even after the repairs are made because

            of Riverwalk Casino Hotel’s known hospitality, views of the Mississippi River, 80

            hotel rooms, including suites and some of the best southern hospitality dining and

            variety gaming entertainment.

      14.   Because of the barriers described below in paragraph 27 and throughout the

            Complaint, Plaintiffs have been denied full and equal enjoyment of the Defendants’

            premises on the basis of their disabilities.

      15.   Plaintiffs accordingly, have Article III standing to pursue this case because (1) they

            are disabled, pursuant to the statutory and regulatory definition; (2) the Defendants’

            hotel, casino and other entertainment complex is a place of public accommodation,

            pursuant to the statutory and regulatory definition; (3) they have suffered a concrete

            and particularized injury by being denied access to Riverwalk by architectural

            barriers, by being denied access by the Defendants’ practices described throughout

                                                                                                      
                                                                                 Page 8 of 130
     Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 9 of 130
 

 

              this Complaint, and by Defendants’ denial of the use of Riverwalk for their full and

              equal enjoyment as the able-bodied, as described throughout the Complaint, and

              (4) because of these injuries, there exists a genuine threat of imminent future injury,

              as described in paragraph 25.

                               II.     PLAINTIFFS’ CLAIMS
                                       ADA, TITLE III

        16.   On or about July 26, 1990, Congress enacted Title III of the Americans with

              Disabilities Act (“ADA”), 42 U.S.C. §12181 et.seq. Commercial enterprises were

              provided one and a half years from enactment of the statute to implement its

              requirements. The effective date of Title III of the ADA was January 26, 1992. (42

              U.S.C. §12181; 20 C.F.R. §36.508 (A); See also, § 36.304).

        17.   Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104, the Defendants’

              establishment is a place of public accommodation in that it provides a hotel,

              restaurants, shopping, casino games, among other services to the public.

              Accordingly, it is covered by the ADA and must comply with the Act.

                                COUNT ONE
        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                      42 U.S.C. § 12182(b)(2)(A)(iv)
                           (Architectural Barriers)

Defendants’ Existing Facility Is Subject to the 2010 ADA Design Standards for the Portions
of the Facility Addressed in This Complaint

        18.   Plaintiffs are informed and believe based on publicly available information that

              the establishment in which Riverwalk is located at 1046 Warrenton Rd, Vicksburg,

              MS 39180, was originally constructed in 2008.



                                                                                                         
                                                                                    Page 9 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 10 of 130
 

 

      19.   Plaintiffs are further informed and believe based on publicly available information

            that the establishment in which Riverwalk is located at 1046 Warrenton Rd,

            Vicksburg, MS 39180, underwent alterations and/or improvements to the

            establishment as recent as 2018.

      20.   The ADA was enacted requiring that facilities constructed prior to January 26,

            1992, are considered an “existing” “facility, such that those facilities must remove

            architectural barriers where such removal is readily achievable. 42 U.S.C. §

            12182(b)(2)(A)(iv). All “alterations” made to existing facilities after January 26,

            1992, and all “new construction” after January 26, 1993, must be readily accessible

            to and usable by individuals with disabilities, including individuals who use

            wheelchairs. 42 U.S.C. § 12183(a) and (b). 28 C.F.R. § 36.402. “Readily accessible

            to and usable by. . .” is the “new construction” standard, which requires compliance

            with the Department of Justice standards. 42 U.S.C. § 12183(a)(1); 28 C.F.R. §

            36.406. The only defense for failing to provide readily accessible and usable

            buildings constructed under the “new construction” standards is if the design and

            construction of the building to be readily accessible and usable is “structurally

            impracticable”. 42 U.S.C. § 12183(a)(1). The “structural impracticability” defense

            applies only in rare circumstances of extraordinary terrain. 28 C.F.R. § 36.401(c).

            “Readily accessible to and usable by. . .” is also the “alterations” standard. 42

            U.S.C. § 12183(a)(2). “Alterations” must be made to the maximum extent feasible.

            42 U.S.C. § 12183(a)(2); 28 C.F.R. § 36.402. An alteration is a change to a place

            of public accommodation or commercial facility that affects or could affect the

            usability of the facility or any part thereof. 28 C.F.R. § 36.402(b).

                                                                                                    
                                                                                Page 10 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 11 of 130
 

 

      21.   New construction and alterations must comply with either the Justice Department’s

            1991 Standards for Accessible Design, or the 2010 Standards for Accessible

            Design. 28 C.F.R. § 36.406 establishes whether the 1991 Standards for Accessible

            Design or 2010 Standards for Accessible Design apply: New construction and

            alterations subject to §§ 36.401 or 36.402 shall comply with the 1991 Standards if

            the date when the last application for a building permit or permit extension is

            certified to be complete by a State, county, or local government is before September

            15, 2010, or if no permit is required, if the start of physical construction or

            alterations occurs before September 15, 2010. 28 C.F.R. § 36.406(a)(1). New

            construction and alterations subject to §§ 36.401 or 36.402 shall comply either with

            the 1991 Standards or with the 2010 Standards if the date when the last application

            for a building permit or permit extension is certified to be complete by a State,

            county, or local government is on or after September 15, 2010, and before March

            15, 2012, or if no permit is required, if the start of physical construction or

            alterations occurs on or after September 15, 2010, and before March 15, 2012. 28

            C.F.R. § 36.406(a)(2). New construction and alterations subject to §§ 36.401 or

            36.402 shall comply with the 2010 Standards if the date when the last application

            for a building permit or permit extension is certified to be complete by a State,

            county, or local government is on or after March 15, 2012, or if no permit is

            required, if the start of physical construction or alterations occurs on or after March

            15, 2012. Where the facility does not comply with the 1991 Standards, the 2010

            Standards are applicable. See 28 C.F.R. § 36.406(5)(ii) which states, “Newly

            constructed or altered facilities or elements covered by §§ 36.401 or 36.402 that


                                                                                                       
                                                                                 Page 11 of 130
     Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 12 of 130
 

 

              were constructed or altered before March 15, 2012 and that do not comply with the

              1991 Standards shall, on or after March 15, 2012, be made accessible in accordance

              with the 2010 Standards.”

        22.   For most of the architectural barriers at issue in this case, the 2010 Standards for

              Accessible Design are applicable.

Plaintiffs’ Concrete and Particularized Standing to Pursue an Injunction

        23.   The Defendants have discriminated, and continue to discriminate, against the

              Plaintiffs, and others who are similarly situated, by denying full and equal access

              to, and full and equal enjoyment of goods, services, facilities, privileges,

              advantages and/or accommodations at Riverwalk in derogation of 42 U.S.C. §

              12101 et. seq., and as prohibited by 42 U.S.C. § 12182 et-seq. As “new

              construction”, the building must be readily accessible to and usable by individuals

              with disabilities. 42 U.S.C. § 12183 (a) and (b). Defendants’ failure to remove the

              existing barriers thus violates 42 U.S.C. § 12182(b)(2)(A)(iv), which requires

              removal of architectural barriers.

        24.   As described above, prior to the filing of this lawsuit, Plaintiffs were denied full

              and safe access to all of the benefits, accommodations and services offered to

              individuals without disabilities within and about the Defendants’ facility. Plaintiffs’

              access was inhibited by each of the described architectural barriers detailed in this

              Complaint which remain at the facility in violation of the ADA. Because of the

              foregoing, Plaintiffs have suffered an injury-in-fact in precisely the manner and

              form that the ADA was enacted to guard against.


                                                                                                         
                                                                                   Page 12 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 13 of 130
 

 

      25.   Plaintiffs have definite plans to return to Riverwalk in the future, as described in

            paragraphs 12 and 13. Plaintiffs will return to Riverwalk within the next few

            months not only to stay, shop, eat, drink, and enjoy other entertainment, but also to

            see if Riverwalk has repaired the barriers, and changed its practices and procedures.

            Plaintiffs will continue to do so in the near future and even when Riverwalk is

            repaired. Also, and of vital importance, the barriers are not just created by

            construction issues; instead many of them are created by human activity, from the

            way management and workers at Riverwalk use Riverwalk’s physical facilities.

            The barriers created by human activity will need to be reviewed forever, to be sure

            Defendants’ management and workers continuously act in a manner that does not

            create barriers. Absent remedial action by Defendants, Plaintiffs will continue to

            encounter the architectural barriers, and the discriminatory policies, practices, and

            procedures described herein and as a result, be discriminated against by Defendants

            on the basis of their disabilities. As persuasive authority and also as a matter of

            common sense, the Eleventh Circuit, held in Houston v. Marod Supermarkets, that

            when architectural barriers have not been remedied “there is a 100% likelihood that

            plaintiff… will suffer the alleged injury again when he returns to the store.” Due to

            the definiteness of Plaintiffs’ future plans to continue visiting the subject facility

            and their past patronage, there exists a genuine threat of imminent future injury,

            Houston v. Marod, supra. Plaintiffs’ intent to return is plausible, as pleaded above.

            Houston, supra.




                                                                                                      
                                                                                Page 13 of 130
          Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 14 of 130
 

 

ARCHITECTURAL BARRIERS

            26.   Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

                  of Justice, Office of the Attorney General, promulgated Federal Regulations to

                  implement the requirements of the ADA. 28 C.F.R. Part 36.

            27.   Plaintiffs have been throughout all the parking areas at Riverwalk and from the

                  parking areas to the entrances, from the entrances to and throughout the restrooms,

                  the restrooms themselves; from the entrances to and throughout the dining areas,

                  the dining areas themselves, the common areas including the hotel lobby, casinos,

                  gift shop, the pool, the fitness area, the sales and service counters, throughout

                  circulation paths and accessible routes, from the parking areas to and throughout

                  the common areas including the service areas, paths of travel, and in particular but

                  not limited to all of which is more specifically described below. Moreover,

                  Defendants’ facility located at 1046 Warrenton Rd, Vicksburg, MS 39180, more

                  commonly known as “Riverwalk”, violates the ADA in the hotel guest rooms,

                  check-in and lobby area, parking areas, the entranceways, from the parking areas

                  to and throughout the common areas and the retail service areas, bathrooms, paths

                  of travel, common areas, and in particular but not limited to:

    (1)     Defendants provide a parking area with parking spaces that have routes connecting the

            parking spaces to the entrance of the establishment for able-bodied individuals, but fails

            to provide that same level of access by providing an ADA accessible route from the

            accessible parking spaces to the accessible entrance for non-able-bodied individual which

            segregates and relegates individuals with disabilities to inferior benefits of the goods and



                                                                                                            
                                                                                      Page 14 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 15 of 130
 

 

      services provided at Defendants’ place of public accommodation which includes but is

      not limited to the following failures of Defendants:

        (a) Defendants fail to maintain the parking area and its associated accessible route in

            conformance with the ADA Standards for Accessible Design in all the ways that

            are required to be readily accessible to and usable by disabled individuals which

            includes but is not limited to parking spaces failing to be located on the shortest

            accessible route to the entrance which has the discriminatory effects of rendering

            the parking spaces and its associated elements as unusable by disabled individuals;

        (b) The parking area fails to maintain the required amount of parking spaces, including

            its associated access aisle, in operable condition by conforming with the ADA

            Standards for Accessible Design so that the level parking spaces measure 96 inches

            wide minimum with adjoining compliant access aisles that measure 60 inches wide

            minimum and connect to an accessible route to the entrance of the establishment;

        (c) The parking area fails to maintain the required amount of parking spaces, including

            its associated access aisle, in operable condition by conforming with the ADA

            Standards for Accessible Design so that the parking spaces adjacent access aisles

            extends the full length of the parking space and is marked so as to discourage

            parking in the access aisle which renders it unusable by the disabled;

        (d) The parking area fails to maintain the required amount of parking spaces, including

            its adjoining access aisle, in operable condition by conforming with the ADA

            Standards for Accessible Design so that the parking spaces adjacent access aisles

            do not overlap the vehicular way;



                                                                                                   
                                                                              Page 15 of 130
          Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 16 of 130
 

 

              (e) The parking area fails to maintain the required amount of parking spaces, including

                  its adjoining access aisle, in operable condition by conforming with the ADA

                  Standards for Accessible Design so that the parking spaces maintain a ground

                  surface that is level;

              (f) The parking area fails to maintain the required amount of parking spaces, including

                  its adjoining access aisle, in operable condition by conforming with the ADA

                  Standards for Accessible Design so that the parking spaces are identified with

                  signage including the international symbol of accessibility that is mounted 60

                  inches minimum above the finished floor or ground surface measured to the bottom

                  of the sign;

              (g) The parking area fails to maintain the required amount of parking spaces, including

                  its adjoining access aisle, in operable condition by conforming with the ADA

                  Standards for Accessible Design so that the parking spaces and its adjacent access

                  aisles are designed or otherwise maintained in a way so that when cars and vans,

                  when parked, cannot obstruct the required clear width of adjacent accessible routes

                  and render the parking space as unusable by the disabled;

    (2)     Defendants provide a parking area with parking spaces that have routes connecting the

            parking spaces to the entrance of the establishment for able-bodied individuals, but fails

            to provide that same level of access by providing an ADA accessible route from the

            accessible van parking spaces to the accessible entrance for non-able-bodied individual

            which segregates and relegates individuals with disabilities to inferior benefits of the

            goods and services provided at Defendants’ place of public accommodation which

            includes but is not limited to the following failures of Defendants:
                                                                                                         
                                                                                    Page 16 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 17 of 130
 

 

        (a) Defendants fail to maintain the parking area and its associated accessible route in

           conformance with the ADA Standards for Accessible Design in all the ways that

           are required to be readily accessible to and usable by disabled individuals which

           includes but is not limited to van parking spaces failing to be located on the

           accessible route to the entrance which has the discriminatory effects of rendering

           the parking spaces and its associated elements as unusable by disabled individuals;

        (b) The parking area fails to maintain the required amount of accessible van accessible

           parking spaces, including its associated access aisle, in operable condition by

           conforming with the ADA Standards for Accessible Design so that the van parking

           space measures 132 inches wide minimum with an adjoining compliant access aisle

           that measures 60 inches wide minimum, or alternatively a 96 inch wide space with

           an adjoining 96 inch wide access aisle, and connects to an adjoining accessible

           route to the entrance of the establishment;

        (c) The parking area fails to maintain the required amount of accessible van parking

           spaces, including its associated access aisle, in operable condition by conforming

           with the ADA Standards for Accessible Design so that the van parking spaces

           adjacent access aisle extends the full length of the parking space and is marked so

           as to discourage parking in the access aisle which renders it unusable by the

           disabled;

        (d) The parking area fails to maintain the required amount of accessible van parking

           spaces, including its adjoining access aisle, in operable condition by conforming

           with the ADA Standards for Accessible Design so that the parking spaces adjacent

           access aisles do not overlap the vehicular way;
                                                                                                   
                                                                             Page 17 of 130
          Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 18 of 130
 

 

              (e) The parking area fails to maintain the required amount of parking spaces, including

                  its adjoining access aisle, in operable condition by conforming with the ADA

                  Standards for Accessible Design so that the parking spaces maintain a ground

                  surface that is level;

              (f) The parking area fails to maintain the required amount of accessible van parking

                  spaces, including its adjoining access aisle, in operable condition by conforming

                  with the ADA Standards for Accessible Design so that the parking spaces are

                  identified with van accessible signage including the international symbol of

                  accessibility that is mounted 60 inches minimum above the finished floor or ground

                  surface measured to the bottom of the sign;

              (g) The parking area fails to maintain the required amount of accessible van parking

                  spaces, including its adjoining access aisle, in operable condition by conforming

                  with the ADA Standards for Accessible Design so that the parking spaces and its

                  adjacent access aisles are designed or otherwise maintained in a way so that when

                  cars and vans, when parked, cannot obstruct the required clear width of adjacent

                  accessible routes and render the parking space as unusable by the disabled;

    (3)     Defendants provide outdoor seating benches for able-bodied individuals to sit and relax

            while at the casino, but fails to afford non-able-bodied individuals the same opportunity

            to participate in or benefit from a good, service, facility, privilege, advantage, or

            accommodation that is equal to that experience afforded to other individuals without

            disabilities, which includes but is not limited to the following failures of Defendants:




                                                                                                         
                                                                                      Page 18 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 19 of 130
 

 

        (a) Defendants fail to maintain a seating bench in conformance with the ADA

           Standards for Accessible Design so that a clear floor or ground space is provided

           and positioned at the end of the seat and parallel to the short axis of the seat;

        (b) Defendants fail to maintain a seating bench in conformance with the ADA

           Standards for Accessible Design in all the ways that it is required to be readily

           accessible to and usable by disabled individuals which includes but is not limited

           to maintaining a seat that is a minimum of 42 inches long and 20 inches deep

           minimum to 24 inches deep maximum;

        (c) Defendants fail to maintain a seating bench in conformance with the ADA

           Standards for Accessible Design in all the ways that it is required to be readily

           accessible to and usable by disabled individuals which includes but is not limited

           to the seat being affixed to the wall, or maintaining a back support that is 42 inches

           long minimum, extending 2 inches maximum above the seat surface to a point 18

           inches above the seat surface so that the back support measures a maximum of a

           2.5 inches from the rear edge of the seat measured horizontally;

        (d) Defendants fail to maintain a seating bench in conformance with the ADA

           Standards for Accessible Design so that the top of the seat surface is 17 inches

           minimum and 19 inches maximum above the finish floor or ground;

        (e) Defendants fail to maintain a seating bench in conformance with the ADA

           Standards for Accessible Design in all the ways that it is required to be readily

           accessible to and usable by disabled individuals which includes but is not limited

           to maintaining the structural strength of the seat so that when a vertical or horizontal




                                                                                                       
                                                                                 Page 19 of 130
          Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 20 of 130
 

 

                  force of 250 pounds is applied at any point on the seat, fastener, mounting device,

                  or supporting structure, the seat is not rendered unusable by the disabled;

    (4)     Defendants provide sales and service counters for able-bodied individuals to check-in and

            otherwise receive services that are provided at each counter but fails to afford non-able-

            bodied individuals the same opportunity to participate in or benefit from a good, service,

            facility, privilege, advantage, or accommodation that is equal to that experience afforded

            to other individuals without disabilities, which includes but is not limited to the following

            failures of Defendants:

              (a) There is not at least one of each type of sales and service counter that is maintained

                  in conformance with the ADA Standards for Accessible Design in all the ways that

                  are required to be readily accessible to and usable by disabled individuals which

                  has the discriminatory effects of rendering the counter, its associated elements, and

                  services offered at the counter as unusable by disabled individuals;

              (b) There is not at least one of each type of sales and service counter that is maintained

                  in operable condition by conforming with the ADA Standards for Accessible

                  Design so that the accessible counter and its associated elements are located

                  adjacent to a walking surface complying with 403;

              (c) There is not at least one of each type of sales and service counter that is maintained

                  in operable condition by conforming with the ADA Standards for Accessible

                  Design so that a portion of the counter surface that is 36 inches long minimum and

                  36 inches high maximum above the finish floor is readily usable by disabled

                  individuals which includes maintaining a clear floor or ground space complying


                                                                                                             
                                                                                       Page 20 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 21 of 130
 

 

           with 305 positioned for either a parallel approach adjacent to the 36 inch minimum

           length of counter, or, alternatively, A portion of the counter surface that is 30 inches

           long minimum and 36 inches high maximum with Knee and toe space complying

           with 306 provided under the counter and a clear floor or ground space complying

           with 305 positioned for a forward approach to the counter;

        (d) There is not at least one of each type of sales and service counter that is maintained

           in operable condition with the ADA Standards for Accessible Design in all the

           ways that are required to be readily accessible to and usable by disabled individuals

           which includes but is not limited to maintaining the clear counter surface free of

           obstructions or any other clutter that could have the discriminatory effects of

           rendering the counter and its associated benefits and services as unusable by the

           disabled;

        (e) There is not at least one of each type of sales and service counter that is maintained

           in operable condition with the ADA Standards for Accessible Design so that

           accessible counter extends the same depth as the non-accessible portion of the

           counter;

        (f) There is not at least one of each type of sales and service counter that is maintained

           in operable condition with the ADA Standards for Accessible Design so that a

           credit card payment terminal is positioned or otherwise maintained in a readily

           accessible to and independently usable location at the accessible counter which has

           the discriminatory effects in practice of affording disabled individuals an unequal

           opportunity to independently transact business in the same manner as non-disabled

           individuals;
                                                                                                       
                                                                                 Page 21 of 130
          Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 22 of 130
 

 

              (g) Defendants fail to maintain the accessible features of the sales and service counter

                  that are required to be readily accessible to and usable by individuals with

                  disabilities;

    (5)     Defendants provide a sales and service counter for able-bodied individuals at the gift shop

            and otherwise receive services that are provided at the counter but fails to afford non-able-

            bodied individuals the same opportunity to participate in or benefit from a good, service,

            facility, privilege, advantage, or accommodation that is equal to that experience afforded

            to other individuals without disabilities, which includes but is not limited to the following

            failures of Defendants:

              (a) There is not at least one sales and service counter that is maintained in conformance

                  with the ADA Standards for Accessible Design in all the ways that are required to

                  be readily accessible to and usable by disabled individuals which has the

                  discriminatory effects of rendering the counter, its associated elements, and

                  services offered at the counter as unusable by disabled individuals;

              (b) There is not at least one sales and service counter that is maintained in operable

                  condition by conforming with the ADA Standards for Accessible Design so that

                  the accessible counter and its associated elements are located adjacent to a walking

                  surface complying with 403;

              (c) There is not at least one sales and service counter that is maintained in operable

                  condition by conforming with the ADA Standards for Accessible Design so that a

                  portion of the counter surface that is 36 inches long minimum and 36 inches high

                  maximum above the finish floor is readily usable by disabled individuals which


                                                                                                             
                                                                                       Page 22 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 23 of 130
 

 

           includes maintaining a clear floor or ground space complying with 305 positioned

           for either a parallel approach adjacent to the 36 inch minimum length of counter,

           or, alternatively, A portion of the counter surface that is 30 inches long minimum

           and 36 inches high maximum with Knee and toe space complying with 306

           provided under the counter and a clear floor or ground space complying with 305

           positioned for a forward approach to the counter;

        (d) There is not at least one sales and service counter that is maintained in operable

           condition with the ADA Standards for Accessible Design in all the ways that are

           required to be readily accessible to and usable by disabled individuals which

           includes but is not limited to maintaining the clear counter surface free of

           obstructions or any other clutter that could have the discriminatory effects of

           rendering the counter and its associated benefits and services as unusable by the

           disabled;

        (e) There is not at least one sales and service counter that is maintained in operable

           condition with the ADA Standards for Accessible Design so that accessible counter

           extends the same depth as the non-accessible portion of the counter;

        (f) There is not at least one sales and service counter that is maintained in operable

           condition with the ADA Standards for Accessible Design so that a credit card

           payment terminal is positioned or otherwise maintained in a readily accessible to

           and independently usable location at the accessible counter which has the

           discriminatory effects in practice of affording disabled individuals an unequal

           opportunity to independently transact business in the same manner as non-disabled

           individuals;
                                                                                                  
                                                                             Page 23 of 130
          Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 24 of 130
 

 

              (g) Defendants fail to maintain the accessible features of the sales and service counter

                  that are required to be readily accessible to and usable by individuals with

                  disabilities;

    (6)     Defendants provide hotel guest rooms for able bodied individuals but fails to provide

            ADA accessible hotel guest rooms for individuals with disabilities which prohibits

            individuals with disabilities from the full and equal opportunity to access the goods and

            services at the Riverwalk which includes but is not limited to the following failures of

            Defendants:

              (a) There is not the required amount of ADA accessible guest rooms that provide the

                  required level of ADA compliant toilet and bathing facilities within the guest

                  rooms;

              (b) The allegedly accessible guest rooms fail to provide ADA compliant shower

                  compartments which includes both the transfer type compartments and its

                  associated accessible elements and roll-in shower compartments and its associated

                  accessible elements;

              (c) The existing shower compartments fail to provide grab bars that conform to the

                  ADA Standards for Accessible Design which prohibits disabled individuals from

                  being afforded the opportunity to independently use the compartment;

              (d) The existing practice at Riverwalk is to provide disabled individuals with portable

                  bench seats for the showers rather than making its guest rooms compliant with the

                  ADA Standards for Accessible Design;




                                                                                                          
                                                                                    Page 24 of 130
          Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 25 of 130
 

 

    (7)     Defendants provide an elevator for able-bodied individuals, but fails to provide an ADA

            accessible elevator for non-able-bodied individuals, which includes but is not limited to

            the following failures by Defendants:

              (a) Defendants require guests to use the room key card to activate the elevator which

                  has a discriminatory effect in practice of requiring individuals with disabilities from

                  independently being afforded the opportunity to ride the elevator up to their room;

    (8)     Defendants provide indoor lounge seating for able-bodied individuals to sit and relax

            while at the casino, but fails to afford non-able-bodied individuals the same opportunity

            to participate in or benefit from a good, service, facility, privilege, advantage, or

            accommodation that is equal to that experience afforded to other individuals without

            disabilities, which includes but is not limited to the following failures of Defendants:

              (a) Defendants fail to maintain lounge seating in conformance with the ADA Standards

                  for Accessible Design so that a clear floor or ground space is provided and

                  positioned at the end of the seat and parallel to the short axis of the seat;

              (b) Defendants fail to maintain lounge seating in conformance with the ADA Standards

                  for Accessible Design in all the ways that it is required to be readily accessible to

                  and usable by disabled individuals which includes but is not limited to maintaining

                  a seat that is a minimum of 42 inches long and 20 inches deep minimum to 24

                  inches deep maximum;

              (c) Defendants fail to maintain lounge seating in conformance with the ADA Standards

                  for Accessible Design in all the ways that it is required to be readily accessible to

                  and usable by disabled individuals which includes but is not limited to the seat

                  being affixed to the wall, or maintaining a back support that is 42 inches long

                                                                                                             
                                                                                       Page 25 of 130
          Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 26 of 130
 

 

                  minimum, extending 2 inches maximum above the seat surface to a point 18 inches

                  above the seat surface so that the back support measures a maximum of a 2.5 inches

                  from the rear edge of the seat measured horizontally;

              (d) Defendants fail to maintain lounge seating in conformance with the ADA Standards

                  for Accessible Design so that the top of the seat surface is 17 inches minimum and

                  19 inches maximum above the finish floor or ground;

              (e) Defendants fail to maintain lounge seating in conformance with the ADA Standards

                  for Accessible Design in all the ways that it is required to be readily accessible to

                  and usable by disabled individuals which includes but is not limited to maintaining

                  the structural strength of the seat so that when a vertical or horizontal force of 250

                  pounds is applied at any point on the seat, fastener, mounting device, or supporting

                  structure, the seat is not rendered unusable by the disabled;

    (9)     Defendants provide a men’s restroom nearest the entrance of the casino for able-bodied

            individuals, but fails to afford non-able-bodied individuals the same opportunity to

            participate in or benefit from a good, service, facility, privilege, advantage, or

            accommodation that is equal to that experience afforded to other individuals without

            disabilities, which includes but is not limited to the following failures of Defendants:

              (a) Defendants maintain signage designating and directing able-bodied individuals to

                  the restrooms but fails to maintain signage conforms to the ADA Standards for

                  Accessible Design so that the international symbol of accessibility is designating

                  and directing disabled individuals to the accessible restroom;

              (b) There is not at least one toilet compartment that is maintained or otherwise

                  configured in conformance with the ADA Standards for Accessible Design in all
                                                                                                            
                                                                                      Page 26 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 27 of 130
 

 

           the ways that are required to be readily accessible to and usable by disabled

           individuals including the maneuvering clearance to approach the compartment,

           clear floor space at the compartment door, and among other associate design

           requirements which has the discriminatory effects of rendering the restroom and its

           associated elements as unusable by the disabled;

        (c) The restroom fails to be maintain at least one ADA accessible toilet compartment

           in operable condition by conforming with the ADA Standards for Accessible

           Design so that the toilet compartment is arranged for either a left or right hand

           approach to the compartment and otherwise maintained in the condition required

           by the ADA Standards for accessible Design so that the toilet compartment and its

           associated elements are not rendered unusable by the disabled;

        (d) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet compartment is arranged for either a left or right hand approach

           with the center line of the water closet located 16-18 inches from the side wall with

           the top of the water closet seat surface 17-19 inches above the finished floor and

           otherwise readily accessible to and usable by disabled individuals;

        (e) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet paper dispensers operable parts comply with the applicable

           standards for accessible design and is otherwise located 7-9 inches from the front

           of the water closet;




                                                                                                  
                                                                              Page 27 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 28 of 130
 

 

        (f) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the side wall grab bar conforms with the ADA Standards for Accessible

           Design in all the ways that it is required to be readily accessible to and usable by

           disabled individuals which includes but is not limited to maintaining a minimum of

           1 ½ inches of space between the grab bar and projecting objects below and a

           minimum of 12 inches of space between the grab bar and projecting objects above;

        (g) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the rear wall grab bar conforms with the ADA Standards for Accessible

           Design in all the ways that it is required to be readily accessible to and usable by

           disabled individuals which includes but is not limited to maintaining a minimum of

           1 ½ inches of space between the grab bar and projecting objects below and a

           minimum of 12 inches of space between the grab bar and projecting objects above;

        (h) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition or otherwise configured in away by conforming with the ADA

           Standards for Accessible Design so that the toilet compartment maintains a toilet

           compartment door and its associated hardware in an accessible and usable condition

           by the disabled;

        (i) The coat hook fails to be maintained in operable condition by conforming with the

           ADA Standards for Accessible Design so that the coat hook measures the required

           height for unobstructed and/or obstructed reach ranges;




                                                                                                   
                                                                             Page 28 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 29 of 130
 

 

            (j) Defendants fail to maintain the accessible features of the restroom that are required

                 to be readily accessible to and usable by individuals with disabilities;

    (10) Defendants provide a lavatory in the men’s restroom nearest the entrance of the casino for

          able-bodied individuals, but fails to afford non-able-bodied individuals the same

          opportunity to participate in or benefit from a good, service, facility, privilege, advantage,

          or accommodation that is equal to that experience afforded to individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

             (a) The lavatory fails to be maintained in conformance with the ADA Standards for

                 Accessible Design in all the ways that are required to be readily accessible to and

                 usable by disabled individuals which has the discriminatory effect of rendering the

                 lavatory sink and its associated elements as unusable by the disabled;

             (b) There is not at least one ADA accessible lavatory that is maintained in a usable

                 condition so that the top surface of the rim on the lavatory sink measures a

                 maximum of 34 inches above the finished floor and positioned for a forward

                 approach;

             (c) The clear floor space at the lavatory sink fails to be maintained in conformance with

                 the ADA Standards for Accessible Design so that the knee and toe clearance is not

                 restricting the usability by disabled individuals;

             (d) There is not at least one lavatory with a mirror that is maintained in a usable

                 condition so that the bottom reflecting surface of the mirror measures a maximum

                 of 40 inches above the finished floor;

             (e) The paper towel dispenser fails to be maintained in a usable condition so that the

                 dispenser and its operable parts measure the required height for unobstructed and/or

                                                                                                        
                                                                                      Page 29 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 30 of 130
 

 

                obstructed reach ranges and do not require the use of tight grasping, twisting, and/or

                pinching of the wrist or otherwise restrict the continuous flow of paper;

    (11) The urinal fails to conform to the ADA Standards for Accessible Design in all the ways

          that it is required to be readily accessible to and usable by disabled individuals which

          includes but is not limited to maintaining the urinal so that the top surface of the rim

          measures 17 inches maximum above the finished floor and flush controls that measure the

          required height for unobstructed and/or obstructed reach ranges, with 36 inches of clear

          floor or ground space for a forward approach;

    (12) Defendants provide a women’s restroom nearest the entrance of the casino for able-bodied

          individuals, but fails to afford non-able-bodied individuals the same opportunity to

          participate in or benefit from a good, service, facility, privilege, advantage, or

          accommodation that is equal to that experience afforded to other individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

             (a) Defendants maintain signage designating and directing able-bodied individuals to

                the restrooms but fails to maintain signage conforms to the ADA Standards for

                Accessible Design so that the international symbol of accessibility is designating

                and directing disabled individuals to the accessible restroom;

             (b) There is not at least one toilet compartment that is maintained or otherwise

                configured in conformance with the ADA Standards for Accessible Design in all

                the ways that are required to be readily accessible to and usable by disabled

                individuals including the maneuvering clearance to approach the compartment,

                clear floor space at the compartment door, and among other associate design


                                                                                                      
                                                                                    Page 30 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 31 of 130
 

 

           requirements which has the discriminatory effects of rendering the restroom and its

           associated elements as unusable by the disabled;

        (c) The restroom fails to be maintain at least one ADA accessible toilet compartment

           in operable condition by conforming with the ADA Standards for Accessible

           Design so that the toilet compartment is arranged for either a left or right hand

           approach to the compartment and otherwise maintained in the condition required

           by the ADA Standards for accessible Design so that the toilet compartment and its

           associated elements are not rendered unusable by the disabled;

        (d) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet compartment is arranged for either a left or right hand approach

           with the center line of the water closet located 16-18 inches from the side wall with

           the top of the water closet seat surface 17-19 inches above the finished floor and

           otherwise readily accessible to and usable by disabled individuals;

        (e) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet paper dispensers operable parts comply with the applicable

           standards for accessible design and is otherwise located 7-9 inches from the front

           of the water closet;

        (f) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the side wall grab bar conforms with the ADA Standards for Accessible

           Design in all the ways that it is required to be readily accessible to and usable by


                                                                                                   
                                                                              Page 31 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 32 of 130
 

 

                disabled individuals which includes but is not limited to maintaining a minimum of

                1 ½ inches of space between the grab bar and projecting objects below and a

                minimum of 12 inches of space between the grab bar and projecting objects above;

             (g) The restroom fails to maintain at least one ADA accessible toilet compartment in

                operable condition by conforming with the ADA Standards for Accessible Design

                so that the rear wall grab bar conforms with the ADA Standards for Accessible

                Design in all the ways that it is required to be readily accessible to and usable by

                disabled individuals which includes but is not limited to maintaining a minimum of

                1 ½ inches of space between the grab bar and projecting objects below and a

                minimum of 12 inches of space between the grab bar and projecting objects above;

             (h) The restroom fails to maintain at least one ADA Accessible toilet compartment in

                operable condition or otherwise configured in away by conforming with the ADA

                Standards for Accessible Design so that the toilet compartment maintains a toilet

                compartment door and its associated hardware in an accessible and usable condition

                by the disabled;

             (i) The coat hook fails to be maintained in operable condition by conforming with the

                ADA Standards for Accessible Design so that the coat hook measures the required

                height for unobstructed and/or obstructed reach ranges;

            (j) Defendants fail to maintain the accessible features of the restroom that are required

                to be readily accessible to and usable by individuals with disabilities;

    (13) Defendants provide a lavatory in the women’s restroom nearest the entrance of the casino

          for able-bodied individuals, but fails to afford non-able-bodied individuals the same

          opportunity to participate in or benefit from a good, service, facility, privilege, advantage,


                                                                                                        
                                                                                      Page 32 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 33 of 130
 

 

          or accommodation that is equal to that experience afforded to individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

             (a) The lavatory fails to be maintained in conformance with the ADA Standards for

                Accessible Design in all the ways that are required to be readily accessible to and

                usable by disabled individuals which has the discriminatory effect of rendering the

                lavatory sink and its associated elements as unusable by the disabled;

             (b) There is not at least one ADA accessible lavatory that is maintained in a usable

                condition so that the top surface of the rim on the lavatory sink measures a

                maximum of 34 inches above the finished floor and positioned for a forward

                approach;

             (c) The clear floor space at the lavatory sink fails to be maintained in conformance with

                the ADA Standards for Accessible Design so that the knee and toe clearance is not

                restricting the usability by disabled individuals;

             (d) There is not at least one lavatory with a mirror that is maintained in a usable

                condition so that the bottom reflecting surface of the mirror measures a maximum

                of 40 inches above the finished floor;

             (e) The paper towel dispenser fails to be maintained in a usable condition so that the

                dispenser and its operable parts measure the required height for unobstructed and/or

                obstructed reach ranges and do not require the use of tight grasping, twisting, and/or

                pinching of the wrist or otherwise restrict the continuous flow of paper;

    (14) Defendants provide a men’s restroom near the cashier’s area for able-bodied individuals,

          but fails to afford non-able-bodied individuals the same opportunity to participate in or

          benefit from a good, service, facility, privilege, advantage, or accommodation that is equal

                                                                                                       
                                                                                    Page 33 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 34 of 130
 

 

      to that experience afforded to other individuals without disabilities, which includes but is

      not limited to the following failures of Defendants:

        (a) Defendants maintain signage designating and directing able-bodied individuals to

            the restrooms but fails to maintain signage conforms to the ADA Standards for

            Accessible Design so that the international symbol of accessibility is designating

            and directing disabled individuals to the accessible restroom;

        (b) There is not at least one toilet compartment that is maintained or otherwise

            configured in conformance with the ADA Standards for Accessible Design in all

            the ways that are required to be readily accessible to and usable by disabled

            individuals including the maneuvering clearance to approach the compartment,

            clear floor space at the compartment door, and among other associate design

            requirements which has the discriminatory effects of rendering the restroom and its

            associated elements as unusable by the disabled;

        (c) The restroom fails to be maintain at least one ADA accessible toilet compartment

            in operable condition by conforming with the ADA Standards for Accessible

            Design so that the toilet compartment is arranged for either a left or right hand

            approach to the compartment and otherwise maintained in the condition required

            by the ADA Standards for accessible Design so that the toilet compartment and its

            associated elements are not rendered unusable by the disabled;

        (d) The restroom fails to maintain at least one ADA accessible toilet compartment in

            operable condition by conforming with the ADA Standards for Accessible Design

            so that the side wall grab bar conforms with the ADA Standards for Accessible

            Design in all the ways that it is required to be readily accessible to and usable by


                                                                                                    
                                                                                Page 34 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 35 of 130
 

 

           disabled individuals which includes but is not limited to maintaining a minimum of

           1 ½ inches of space between the grab bar and projecting objects below and a

           minimum of 12 inches of space between the grab bar and projecting objects above;

        (e) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the rear wall grab bar conforms with the ADA Standards for Accessible

           Design in all the ways that it is required to be readily accessible to and usable by

           disabled individuals which includes but is not limited to maintaining a 36 inch long

           grab bar installed so that it is located 12 inches on the closed side of the toilet room

           and 24 inches on the transfer side and mounted so that the top gripping surface

           measures 33-36 inches above the finished floor;

        (f) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet paper dispensers operable parts comply with the applicable

           standards for accessible design and is otherwise located 7-9 inches from the front

           of the water closet;

       (g) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition or otherwise configured in away by conforming with the ADA

           Standards for Accessible Design so that the toilet compartment maintains a toilet

           compartment door and its associated hardware in an accessible and usable condition

           by the disabled;

       (h) Defendants fail to maintain the accessible features of the restroom that are required

           to be readily accessible to and usable by individuals with disabilities;


                                                                                                   
                                                                                Page 35 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 36 of 130
 

 

    (15) Defendants provide an ambulatory toilet compartment in the men’s restroom near the

         cashier’s area for able-bodied individuals, but fails to afford non-able-bodied individuals

         the same opportunity to participate in or benefit from a good, service, facility, privilege,

         advantage, or accommodation that is equal to that experience afforded to other individuals

         without disabilities, which includes but is not limited to the following failures of

         Defendants:

            (a) There is not at least one ambulatory toilet compartment that is maintained or

               otherwise configured in conformance with the ADA Standards for Accessible

               Design in all the ways that are required to be readily accessible to and usable by

               disabled individuals including the maneuvering clearance to approach the

               compartment, clear floor space at the compartment door, and among other associate

               design requirements which has the discriminatory effects of rendering the restroom

               and its associated elements as unusable by the disabled;

            (b) The restroom fails to be maintain at least one ADA accessible ambulatory toilet

               compartment in operable condition by conforming with the ADA Standards for

               Accessible Design so that the toilet compartment is arranged for either a left or right

               hand approach to the compartment and otherwise maintained in the condition

               required by the ADA Standards for accessible Design so that the toilet compartment

               and its associated elements are not rendered unusable by the disabled;

            (c) The restroom fails to maintain at least one ADA accessible ambulatory toilet

               compartment in operable condition by conforming with the ADA Standards for

               Accessible Design so that the toilet compartment is arranged for either a left or right

               hand approach with the required maneuvering clearance maintained around the

                                                                                                      
                                                                                    Page 36 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 37 of 130
 

 

           water closet so that the maneuvering clear floor space around the water closet is not

           obstructed and consequently rendering the compartment as unusable by the

           disabled;

        (d) The restroom fails to maintain at least one ADA accessible ambulatory toilet

           compartment in operable condition by conforming with the ADA Standards for

           Accessible Design so that the side wall grab bar conforms with the ADA Standards

           for Accessible Design in all the ways that it is required to be readily accessible to

           and usable by disabled individuals which includes but is not limited to maintaining

           a minimum of 1 ½ inches of space between the grab bar and projecting objects

           below and a minimum of 12 inches of space between the grab bar and projecting

           objects above;

        (e) The restroom fails to maintain at least one ADA accessible ambulatory toilet

           compartment in operable condition by conforming with the ADA Standards for

           Accessible Design so that the rear wall grab bar conforms with the ADA Standards

           for Accessible Design in all the ways that it is required to be readily accessible to

           and usable by disabled individuals which includes but is not limited to maintaining

           a 36 inch long grab bar installed so that it is located 12 inches on the closed side of

           the toilet room and 24 inches on the transfer side and mounted so that the top

           gripping surface measures 33-36 inches above the finished floor;

        (f) The restroom fails to maintain at least one ADA Accessible ambulatory toilet

           compartment in operable condition by conforming with the ADA Standards for

           Accessible Design so that the toilet paper dispensers operable parts comply with




                                                                                                  
                                                                                Page 37 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 38 of 130
 

 

                the applicable standards for accessible design and is otherwise located 7-9 inches

                from the front of the water closet;

           (g) The restroom fails to maintain at least one ADA Accessible ambulatory toilet

                compartment in operable condition or otherwise configured in away by conforming

                with the ADA Standards for Accessible Design so that the toilet compartment

                maintains a toilet compartment door and its associated hardware in an accessible

                and usable condition by the disabled;

    (16) Defendants provide a lavatory in the men’s restroom near the cashier’s area for able-

          bodied individuals, but fails to afford non-able-bodied individuals the same opportunity

          to participate in or benefit from a good, service, facility, privilege, advantage, or

          accommodation that is equal to that experience afforded to individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

            (a) The lavatory fails to be maintained in conformance with the ADA Standards for

                Accessible Design in all the ways that are required to be readily accessible to and

                usable by disabled individuals which has the discriminatory effect of rendering the

                lavatory sink and its associated elements as unusable by the disabled;

            (b) There is not at least one ADA accessible lavatory that is maintained in a usable

                condition so that the top surface of the rim on the lavatory sink measures a

                maximum of 34 inches above the finished floor and positioned for a forward

                approach;

            (c) The clear floor space at the lavatory sink fails to be maintained in conformance with

                the ADA Standards for Accessible Design so that the knee and toe clearance is not

                restricting the usability by disabled individuals;

                                                                                                       
                                                                                    Page 38 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 39 of 130
 

 

            (d) There is not at least one lavatory with a mirror that is maintained in a usable

                condition so that the bottom reflecting surface of the mirror measures a maximum

                of 40 inches above the finished floor;

            (e) The paper towel dispenser fails to be maintained in a usable condition so that the

                dispenser and its operable parts measure the required height for unobstructed and/or

                obstructed reach ranges and do not require the use of tight grasping, twisting, and/or

                pinching of the wrist or otherwise restrict the continuous flow of paper;

    (17) The urinal fails to conform to the ADA Standards for Accessible Design in all the ways

          that it is required to be readily accessible to and usable by disabled individuals which

          includes but is not limited to maintaining the urinal so that the top surface of the rim

          measures 17 inches maximum above the finished floor and flush controls that measure the

          required height for unobstructed and/or obstructed reach ranges, with 36 inches of clear

          floor or ground space for a forward approach;

    (18) Defendants provide a women’s restroom near the cashier’s area for able-bodied

          individuals, but fails to afford non-able-bodied individuals the same opportunity to

          participate in or benefit from a good, service, facility, privilege, advantage, or

          accommodation that is equal to that experience afforded to other individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

            (a) Defendants maintain signage designating and directing able-bodied individuals to

                the restrooms but fails to maintain signage conforms to the ADA Standards for

                Accessible Design so that the international symbol of accessibility is designating

                and directing disabled individuals to the accessible restroom;



                                                                                                          
                                                                                    Page 39 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 40 of 130
 

 

        (b) There is not at least one toilet compartment that is maintained or otherwise

           configured in conformance with the ADA Standards for Accessible Design in all

           the ways that are required to be readily accessible to and usable by disabled

           individuals including the maneuvering clearance to approach the compartment,

           clear floor space at the compartment door, and among other associate design

           requirements which has the discriminatory effects of rendering the restroom and its

           associated elements as unusable by the disabled;

        (c) The restroom fails to be maintain at least one ADA accessible toilet compartment

           in operable condition by conforming with the ADA Standards for Accessible

           Design so that the toilet compartment is arranged for either a left or right hand

           approach to the compartment and otherwise maintained in the condition required

           by the ADA Standards for accessible Design so that the toilet compartment and its

           associated elements are not rendered unusable by the disabled;

        (d) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the side wall grab bar conforms with the ADA Standards for Accessible

           Design in all the ways that it is required to be readily accessible to and usable by

           disabled individuals which includes but is not limited to maintaining a minimum of

           1 ½ inches of space between the grab bar and projecting objects below and a

           minimum of 12 inches of space between the grab bar and projecting objects above;

        (e) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the rear wall grab bar conforms with the ADA Standards for Accessible


                                                                                                   
                                                                             Page 40 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 41 of 130
 

 

                Design in all the ways that it is required to be readily accessible to and usable by

                disabled individuals which includes but is not limited to maintaining a 36 inch long

                grab bar installed so that it is located 12 inches on the closed side of the toilet room

                and 24 inches on the transfer side and mounted so that the top gripping surface

                measures 33-36 inches above the finished floor;

            (f) The restroom fails to maintain at least one ADA Accessible toilet compartment in

                operable condition by conforming with the ADA Standards for Accessible Design

                so that the toilet paper dispensers operable parts comply with the applicable

                standards for accessible design and is otherwise located 7-9 inches from the front

                of the water closet;

           (g) The restroom fails to maintain at least one ADA Accessible toilet compartment in

                operable condition or otherwise configured in away by conforming with the ADA

                Standards for Accessible Design so that the toilet compartment maintains a toilet

                compartment door and its associated hardware in an accessible and usable condition

                by the disabled;

           (h) Defendants fail to maintain the accessible features of the restroom that are required

                to be readily accessible to and usable by individuals with disabilities;

    (19) Defendants provide an ambulatory toilet compartment in the women’s restroom near the

          cashier’s area for able-bodied individuals, but fails to afford non-able-bodied individuals

          the same opportunity to participate in or benefit from a good, service, facility, privilege,

          advantage, or accommodation that is equal to that experience afforded to other individuals

          without disabilities, which includes but is not limited to the following failures of

          Defendants:


                                                                                                        
                                                                                     Page 41 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 42 of 130
 

 

        (a) There is not at least one ambulatory toilet compartment that is maintained or

           otherwise configured in conformance with the ADA Standards for Accessible

           Design in all the ways that are required to be readily accessible to and usable by

           disabled individuals including the maneuvering clearance to approach the

           compartment, clear floor space at the compartment door, and among other associate

           design requirements which has the discriminatory effects of rendering the restroom

           and its associated elements as unusable by the disabled;

        (b) The restroom fails to be maintain at least one ADA accessible ambulatory toilet

           compartment in operable condition by conforming with the ADA Standards for

           Accessible Design so that the toilet compartment is arranged for either a left or right

           hand approach to the compartment and otherwise maintained in the condition

           required by the ADA Standards for accessible Design so that the toilet compartment

           and its associated elements are not rendered unusable by the disabled;

        (c) The restroom fails to maintain at least one ADA accessible ambulatory toilet

           compartment in operable condition by conforming with the ADA Standards for

           Accessible Design so that the toilet compartment is arranged for either a left or right

           hand approach with the required maneuvering clearance maintained around the

           water closet so that the maneuvering clear floor space around the water closet is not

           obstructed and consequently rendering the compartment as unusable by the

           disabled;

        (d) The restroom fails to maintain at least one ADA accessible ambulatory toilet

           compartment in operable condition by conforming with the ADA Standards for

           Accessible Design so that the side wall grab bar conforms with the ADA Standards

                                                                                                  
                                                                                Page 42 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 43 of 130
 

 

           for Accessible Design in all the ways that it is required to be readily accessible to

           and usable by disabled individuals which includes but is not limited to maintaining

           a minimum of 1 ½ inches of space between the grab bar and projecting objects

           below and a minimum of 12 inches of space between the grab bar and projecting

           objects above;

        (e) The restroom fails to maintain at least one ADA accessible ambulatory toilet

           compartment in operable condition by conforming with the ADA Standards for

           Accessible Design so that the rear wall grab bar conforms with the ADA Standards

           for Accessible Design in all the ways that it is required to be readily accessible to

           and usable by disabled individuals which includes but is not limited to maintaining

           a 36 inch long grab bar installed so that it is located 12 inches on the closed side of

           the toilet room and 24 inches on the transfer side and mounted so that the top

           gripping surface measures 33-36 inches above the finished floor;

        (f) The restroom fails to maintain at least one ADA Accessible ambulatory toilet

           compartment in operable condition by conforming with the ADA Standards for

           Accessible Design so that the toilet paper dispensers operable parts comply with

           the applicable standards for accessible design and is otherwise located 7-9 inches

           from the front of the water closet;

        (g) The restroom fails to maintain at least one ADA Accessible ambulatory toilet

           compartment in operable condition or otherwise configured in away by conforming

           with the ADA Standards for Accessible Design so that the toilet compartment

           maintains a toilet compartment door and its associated hardware in an accessible

           and usable condition by the disabled;


                                                                                                  
                                                                                Page 43 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 44 of 130
 

 

    (20) Defendants provide a lavatory in the women’s restroom near the cashier’s area for able-

          bodied individuals, but fails to afford non-able-bodied individuals the same opportunity

          to participate in or benefit from a good, service, facility, privilege, advantage, or

          accommodation that is equal to that experience afforded to individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

             (a) The lavatory fails to be maintained in conformance with the ADA Standards for

                Accessible Design in all the ways that are required to be readily accessible to and

                usable by disabled individuals which has the discriminatory effect of rendering the

                lavatory sink and its associated elements as unusable by the disabled;

             (b) There is not at least one ADA accessible lavatory that is maintained in a usable

                condition so that the top surface of the rim on the lavatory sink measures a

                maximum of 34 inches above the finished floor and positioned for a forward

                approach;

             (c) The clear floor space at the lavatory sink fails to be maintained in conformance with

                the ADA Standards for Accessible Design so that the knee and toe clearance is not

                restricting the usability by disabled individuals;

             (d) There is not at least one lavatory with a mirror that is maintained in a usable

                condition so that the bottom reflecting surface of the mirror measures a maximum

                of 40 inches above the finished floor;

             (e) The paper towel dispenser fails to be maintained in a usable condition so that the

                dispenser and its operable parts measure the required height for unobstructed and/or

                obstructed reach ranges and do not require the use of tight grasping, twisting, and/or

                pinching of the wrist or otherwise restrict the continuous flow of paper;

                                                                                                          
                                                                                    Page 44 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 45 of 130
 

 

    (21) Defendants provide cashier’s sales and service counters for able-bodied individuals to

          transact business and otherwise receive services that are provided at each counter but fails

          to afford non-able-bodied individuals the same opportunity to participate in or benefit

          from a good, service, facility, privilege, advantage, or accommodation that is equal to that

          experience afforded to other individuals without disabilities, which includes but is not

          limited to the following failures of Defendants:

            (a) There is not at least one of each type of sales and service counter that is maintained

                in conformance with the ADA Standards for Accessible Design in all the ways that

                are required to be readily accessible to and usable by disabled individuals which

                has the discriminatory effects of rendering the counter, its associated elements, and

                services offered at the counter as unusable by disabled individuals;

            (b) There is not at least one of each type of sales and service counter that is maintained

                in operable condition by conforming with the ADA Standards for Accessible

                Design so that the accessible counter and its associated elements are located

                adjacent to a walking surface complying with 403;

            (c) There is not at least one of each type of sales and service counter that is maintained

                in operable condition by conforming with the ADA Standards for Accessible

                Design so that a portion of the counter surface that is 36 inches long minimum and

                36 inches high maximum above the finish floor is readily usable by disabled

                individuals which includes maintaining a clear floor or ground space complying

                with 305 positioned for either a parallel approach adjacent to the 36 inch minimum

                length of counter, or, alternatively, A portion of the counter surface that is 30 inches

                long minimum and 36 inches high maximum with Knee and toe space complying
                                                                                                          
                                                                                     Page 45 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 46 of 130
 

 

           with 306 provided under the counter and a clear floor or ground space complying

           with 305 positioned for a forward approach to the counter;

        (d) There is not at least one of each type of sales and service counter that is maintained

           in operable condition with the ADA Standards for Accessible Design in all the ways

           that are required to be readily accessible to and usable by disabled individuals

           which includes but is not limited to maintaining the clear counter surface free of

           obstructions or any other clutter that could have the discriminatory effects of

           rendering the counter and its associated benefits and services as unusable by the

           disabled;

        (e) There is not at least one of each type of sales and service counter that is maintained

           in operable condition with the ADA Standards for Accessible Design so that

           accessible counter extends the same depth as the non-accessible portion of the

           counter;

        (f) There is not at least one of each type of sales and service counter that is maintained

           in operable condition with the ADA Standards for Accessible Design so that a credit

           card payment terminal is positioned or otherwise maintained in a readily accessible

           to and independently usable location at the accessible counter which has the

           discriminatory effects in practice of affording disabled individuals an unequal

           opportunity to independently transact business in the same manner as non-disabled

           individuals;




                                                                                                      
                                                                                Page 46 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 47 of 130
 

 

             (g) Defendants fail to maintain the accessible features of the sales and service counter

                 that are required to be readily accessible to and usable by individuals with

                 disabilities;

    (22) Defendants provide a sales and service counter for able-bodied individuals at the Smiley’s

          restaurant to transact business and otherwise receive services that are provided at each

          counter but fails to afford non-able-bodied individuals the same opportunity to participate

          in or benefit from a good, service, facility, privilege, advantage, or accommodation that is

          equal to that experience afforded to other individuals without disabilities, which includes

          but is not limited to the following failures of Defendants:

             (a) There is not at least one of each type of sales and service counter that is maintained

                 in conformance with the ADA Standards for Accessible Design in all the ways that

                 are required to be readily accessible to and usable by disabled individuals which

                 has the discriminatory effects of rendering the counter, its associated elements, and

                 services offered at the counter as unusable by disabled individuals;

             (b) There is not at least one of each type of sales and service counter that is maintained

                 in operable condition by conforming with the ADA Standards for Accessible

                 Design so that the accessible counter and its associated elements are located

                 adjacent to a walking surface complying with 403;

             (c) There is not at least one of each type of sales and service counter that is maintained

                 in operable condition by conforming with the ADA Standards for Accessible

                 Design so that a portion of the counter surface that is 36 inches long minimum and

                 36 inches high maximum above the finish floor is readily usable by disabled


                                                                                                           
                                                                                     Page 47 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 48 of 130
 

 

                individuals which includes maintaining a clear floor or ground space complying

                with 305 positioned for either a parallel approach adjacent to the 36 inch minimum

                length of counter, or, alternatively, A portion of the counter surface that is 30 inches

                long minimum and 36 inches high maximum with Knee and toe space complying

                with 306 provided under the counter and a clear floor or ground space complying

                with 305 positioned for a forward approach to the counter;

            (d) There is not at least one of each type of sales and service counter that is maintained

                in operable condition with the ADA Standards for Accessible Design in all the ways

                that are required to be readily accessible to and usable by disabled individuals

                which includes but is not limited to maintaining the clear counter surface free of

                obstructions or any other clutter that could have the discriminatory effects of

                rendering the counter and its associated benefits and services as unusable by the

                disabled;

            (e) There is not at least one of each type of sales and service counter that is maintained

                in operable condition with the ADA Standards for Accessible Design so that

                accessible counter extends the same depth as the non-accessible portion of the

                counter;

            (f) Defendants fail to maintain the accessible features of the sales and service counter

                that are required to be readily accessible to and usable by individuals with

                disabilities;

    (23) Defendants provide several types of dining surfaces disbursed throughout the Smiley’s

          restaurant area for the consumption of food or drink for able-bodied individuals which


                                                                                                          
                                                                                     Page 48 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 49 of 130
 

 

      includes high-top dining surfaces, but fails to maintain that same level of service to

      individuals without disabilities, which segregates and relegates individuals with

      disabilities to inferior benefits of the goods and services provided at Defendants’ place of

      public accommodation which includes but is not limited to the following failures of

      Defendants:

        (a) There is not at least 5% of the seating spaces and standing spaces at the Smiley’s

            restaurant area dining surfaces that are maintained in conformance with the ADA

            Standards for Accessible Design in all the ways that are required to be readily

            accessible to and usable by disabled individuals which includes but is not limited

            to the accessible route to the dining surfaces which has the discriminatory effects

            of rendering the seating spaces and its associated elements as unusable by disabled

            individuals;

        (b) There is not at least 5% of the seating spaces and standing spaces at the Smiley’s

            restaurant area dining surfaces that are maintained in operable condition with the

            ADA Standards for Accessible Design so that the seating spaces maintain the

            required t-shaped and/or circular turning clear floor space;

        (c) There is not at least 5% of the seating spaces and standing spaces at the Smiley’s

            restaurant area dining surfaces that are maintained in operable condition with the

            ADA Standards for Accessible Design so that the seating spaces maintain the

            required 30x48 inches of clear floor space that is positioned for a forward approach

            to the dining surfaces;

        (d) There is not at least 5% of the seating spaces and standing spaces at the Smiley’s

            restaurant area dining surfaces that are maintained in operable condition with the

                                                                                                   
                                                                                Page 49 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 50 of 130
 

 

               ADA Standards for Accessible Design so that the tops of the dining surfaces

               measure 28 inches minimum and 34 inches maximum above the finished which

               includes the required 30 inches of clear dining surface so that the surface does not

               prohibit disabled individuals from being equally afforded the opportunity to sit and

               enjoy the goods and services at the establishment;

    (24) Defendants provide self-service counters at Smiley’s restaurant for able-bodied

         individuals to retrieve beverages, condiments, and other items, but fails to provide an

         ADA accessible self-service counter for disabled individuals in all the ways that are

         required to be readily accessible to and equally usable by individuals with disabilities,

         which includes but it not limited to the following failures of Defendants:

            (a) There is not at least one of each type of self-service counter that is maintained in

               conformance with the ADA Standards for Accessible Design in all the ways that

               are required to be readily accessible to and usable by disabled individuals which

               has the discriminatory effects of rendering the counter, its associated elements, and

               services offered at the counter as unusable by disabled individuals;

            (b) There is not at least one of each type of self-service counter that is maintained in

               operable condition by conforming with the ADA Standards for Accessible Design

               so that the accessible counter and its associated elements are located adjacent to a

               walking surface complying with 403;

            (c) There is not at least one of each type of self-service counter that is maintained in

               operable condition by conforming with the ADA Standards for Accessible Design

               so that a portion of the counter surface that is 36 inches long minimum and 36

               inches high maximum above the finish floor is readily usable by disabled
                                                                                                        
                                                                                  Page 50 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 51 of 130
 

 

                individuals which includes maintaining a clear floor or ground space complying

                with 305 positioned for either a parallel approach adjacent to the 36 inch minimum

                length of counter, or, alternatively, A portion of the counter surface that is 30 inches

                long minimum and 36 inches high maximum with Knee and toe space complying

                with 306 provided under the counter and a clear floor or ground space complying

                with 305 positioned for a forward approach to the counter;

            (d) There is not at least one of each type of self-service counter that is maintained in

                operable condition with the ADA Standards for Accessible Design in all the ways

                that are required to be readily accessible to and usable by disabled individuals

                which includes but is not limited to maintaining the clear counter surface free of

                obstructions or any other clutter that could have the discriminatory effects of

                rendering the counter and its associated benefits and services as unusable by the

                disabled;

            (e) There is not at least one of each type of self-service counter that is maintained in

                operable condition with the ADA Standards for Accessible Design so that

                accessible counter extends the same depth as the non-accessible portion of the

                counter;

            (f) Defendants fail to maintain the accessible features of the self-service counter that

                are required to be readily accessible to and usable by individuals with disabilities;

    (25) Defendants provide a men’s restroom near the Magnolia Hill Buffet area for able-bodied

          individuals, but fails to afford non-able-bodied individuals the same opportunity to

          participate in or benefit from a good, service, facility, privilege, advantage, or


                                                                                                         
                                                                                     Page 51 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 52 of 130
 

 

      accommodation that is equal to that experience afforded to other individuals without

      disabilities, which includes but is not limited to the following failures of Defendants:

        (a) Defendants maintain signage designating and directing able-bodied individuals to

            the restrooms but fails to maintain signage conforms to the ADA Standards for

            Accessible Design so that the international symbol of accessibility is designating

            and directing disabled individuals to the accessible restroom;

        (b) There is not at least one toilet compartment that is maintained or otherwise

            configured in conformance with the ADA Standards for Accessible Design in all

            the ways that are required to be readily accessible to and usable by disabled

            individuals including the maneuvering clearance to approach the compartment,

            clear floor space at the compartment door, and among other associate design

            requirements which has the discriminatory effects of rendering the restroom and its

            associated elements as unusable by the disabled;

        (c) The restroom fails to be maintain at least one ADA accessible toilet compartment

            in operable condition by conforming with the ADA Standards for Accessible

            Design so that the toilet compartment is arranged for either a left or right hand

            approach to the compartment and otherwise maintained in the condition required

            by the ADA Standards for accessible Design so that the toilet compartment and its

            associated elements are not rendered unusable by the disabled;

        (d) The restroom fails to maintain at least one ADA accessible toilet compartment in

            operable condition by conforming with the ADA Standards for Accessible Design

            so that the toilet compartment is arranged for either a left or right hand approach

            with the center line of the water closet located 16-18 inches from the side wall with

                                                                                                   
                                                                                Page 52 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 53 of 130
 

 

           the top of the water closet seat surface 17-19 inches above the finished floor and

           otherwise readily accessible to and usable by disabled individuals;

        (e) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet compartment is arranged for either a left or right hand approach

           with the required maneuvering clearance maintained around the water closet so that

           the maneuvering clear floor space around the water closet is not obstructed and

           consequently rendering the compartment as unusable by the disabled;

        (f) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the rear wall grab bar conforms with the ADA Standards for Accessible

           Design in all the ways that it is required to be readily accessible to and usable by

           disabled individuals which includes but is not limited to maintaining a 36 inch long

           grab bar installed so that it is located 12 inches on the closed side of the toilet room

           and 24 inches on the transfer side and mounted so that the top gripping surface

           measures 33-36 inches above the finished floor;

        (g) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet paper dispensers operable parts comply with the applicable

           standards for accessible design and is otherwise located 7-9 inches from the front

           of the water closet;

        (h) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition or otherwise configured in away by conforming with the ADA


                                                                                                   
                                                                                Page 53 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 54 of 130
 

 

                 Standards for Accessible Design so that the toilet compartment maintains a toilet

                 compartment door and its associated hardware in an accessible and usable condition

                 by the disabled;

             (i) Defendants fail to maintain the accessible features of the restroom that are required

                 to be readily accessible to and usable by individuals with disabilities;

    (26) Defendants provide a lavatory in the restroom near the Magnolia Hill Buffet area for able-

          bodied individuals, but fails to afford non-able-bodied individuals the same opportunity

          to participate in or benefit from a good, service, facility, privilege, advantage, or

          accommodation that is equal to that experience afforded to individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

             (a) The lavatory fails to be maintained in conformance with the ADA Standards for

                 Accessible Design in all the ways that are required to be readily accessible to and

                 usable by disabled individuals which has the discriminatory effect of rendering the

                 lavatory sink and its associated elements as unusable by the disabled;

             (b) There is not at least one ADA accessible lavatory that is maintained in a usable

                 condition so that the top surface of the rim on the lavatory sink measures a

                 maximum of 34 inches above the finished floor and positioned for a forward

                 approach;

             (c) There is not at least one ADA accessible lavatory that is maintained in a usable

                 condition so that the water supply and drain pipes under the sink is insulated or

                 otherwise configured to protect against contact;




                                                                                                        
                                                                                     Page 54 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 55 of 130
 

 

            (d) The clear floor space at the lavatory sink fails to be maintained in conformance with

                the ADA Standards for Accessible Design so that the knee and toe clearance is not

                restricting the usability by disabled individuals;

            (e) The paper towel dispenser fails to be maintained in a usable condition so that the

                dispenser and its operable parts measure the required height for unobstructed and/or

                obstructed reach ranges and do not require the use of tight grasping, twisting, and/or

                pinching of the wrist or otherwise restrict the continuous flow of paper;

    (27) The urinal fails to conform to the ADA Standards for Accessible Design in all the ways

          that it is required to be readily accessible to and usable by disabled individuals which

          includes but is not limited to maintaining the urinal so that the top surface of the rim

          measures 17 inches maximum above the finished floor and flush controls that measure the

          required height for unobstructed and/or obstructed reach ranges, with 36 inches of clear

          floor or ground space for a forward approach;

    (28) Defendants provide a women’s restroom near the Magnolia Hill Buffet area for able-

          bodied individuals, but fails to afford non-able-bodied individuals the same opportunity

          to participate in or benefit from a good, service, facility, privilege, advantage, or

          accommodation that is equal to that experience afforded to other individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

            (a) Defendants maintain signage designating and directing able-bodied individuals to

                the restrooms but fails to maintain signage conforms to the ADA Standards for

                Accessible Design so that the international symbol of accessibility is designating

                and directing disabled individuals to the accessible restroom;



                                                                                                      
                                                                                    Page 55 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 56 of 130
 

 

        (b) There is not at least one toilet compartment that is maintained or otherwise

           configured in conformance with the ADA Standards for Accessible Design in all

           the ways that are required to be readily accessible to and usable by disabled

           individuals including the maneuvering clearance to approach the compartment,

           clear floor space at the compartment door, and among other associate design

           requirements which has the discriminatory effects of rendering the restroom and its

           associated elements as unusable by the disabled;

        (c) The restroom fails to be maintain at least one ADA accessible toilet compartment

           in operable condition by conforming with the ADA Standards for Accessible

           Design so that the toilet compartment is arranged for either a left or right hand

           approach to the compartment and otherwise maintained in the condition required

           by the ADA Standards for accessible Design so that the toilet compartment and its

           associated elements are not rendered unusable by the disabled;

        (d) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet compartment is arranged for either a left or right hand approach

           with the center line of the water closet located 16-18 inches from the side wall with

           the top of the water closet seat surface 17-19 inches above the finished floor and

           otherwise readily accessible to and usable by disabled individuals;

        (e) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet compartment is arranged for either a left or right hand approach

           with the required maneuvering clearance maintained around the water closet so that


                                                                                                  
                                                                              Page 56 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 57 of 130
 

 

           the maneuvering clear floor space around the water closet is not obstructed and

           consequently rendering the compartment as unusable by the disabled;

        (f) The restroom fails to maintain at least one ADA accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the rear wall grab bar conforms with the ADA Standards for Accessible

           Design in all the ways that it is required to be readily accessible to and usable by

           disabled individuals which includes but is not limited to maintaining a 36 inch long

           grab bar installed so that it is located 12 inches on the closed side of the toilet room

           and 24 inches on the transfer side and mounted so that the top gripping surface

           measures 33-36 inches above the finished floor;

        (g) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition by conforming with the ADA Standards for Accessible Design

           so that the toilet paper dispensers operable parts comply with the applicable

           standards for accessible design and is otherwise located 7-9 inches from the front

           of the water closet;

        (h) The restroom fails to maintain at least one ADA Accessible toilet compartment in

           operable condition or otherwise configured in away by conforming with the ADA

           Standards for Accessible Design so that the toilet compartment maintains a toilet

           compartment door and its associated hardware in an accessible and usable condition

           by the disabled;

        (i) Defendants fail to maintain the accessible features of the restroom that are required

           to be readily accessible to and usable by individuals with disabilities;




                                                                                                   
                                                                                Page 57 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 58 of 130
 

 

    (29) Defendants provide a lavatory in the women’s restroom near the Magnolia Hill Buffet

          area for able-bodied individuals, but fails to afford non-able-bodied individuals the same

          opportunity to participate in or benefit from a good, service, facility, privilege, advantage,

          or accommodation that is equal to that experience afforded to individuals without

          disabilities, which includes but is not limited to the following failures of Defendants:

            (a) The lavatory fails to be maintained in conformance with the ADA Standards for

                Accessible Design in all the ways that are required to be readily accessible to and

                usable by disabled individuals which has the discriminatory effect of rendering the

                lavatory sink and its associated elements as unusable by the disabled;

            (b) There is not at least one ADA accessible lavatory that is maintained in a usable

                condition so that the top surface of the rim on the lavatory sink measures a

                maximum of 34 inches above the finished floor and positioned for a forward

                approach;

            (c) There is not at least one ADA accessible lavatory that is maintained in a usable

                condition so that the water supply and drain pipes under the sink is insulated or

                otherwise configured to protect against contact;

            (d) The clear floor space at the lavatory sink fails to be maintained in conformance with

                the ADA Standards for Accessible Design so that the knee and toe clearance is not

                restricting the usability by disabled individuals;

            (e) The paper towel dispenser fails to be maintained in a usable condition so that the

                dispenser and its operable parts measure the required height for unobstructed and/or




                                                                                                        
                                                                                      Page 58 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 59 of 130
 

 

                obstructed reach ranges and do not require the use of tight grasping, twisting, and/or

                pinching of the wrist or otherwise restrict the continuous flow of paper;

    (30) Defendants provide a sales and service counter for able-bodied individuals to transact

          business and otherwise receive services that are provided at Magnolia Hill Buffet, but fails

          to afford non-able-bodied individuals the same opportunity to participate in or benefit

          from a good, service, facility, privilege, advantage, or accommodation that is equal to that

          experience afforded to other individuals without disabilities, which includes but is not

          limited to the following failures of Defendants:

            (a) There is not at least one of each type of sales and service counter that is maintained

                in conformance with the ADA Standards for Accessible Design in all the ways that

                are required to be readily accessible to and usable by disabled individuals which

                has the discriminatory effects of rendering the counter, its associated elements, and

                services offered at the counter as unusable by disabled individuals;

            (b) There is not at least one of each type of sales and service counter that is maintained

                in operable condition by conforming with the ADA Standards for Accessible

                Design so that the accessible counter and its associated elements are located

                adjacent to a walking surface complying with 403;

            (c) There is not at least one of each type of sales and service counter that is maintained

                in operable condition by conforming with the ADA Standards for Accessible

                Design so that a portion of the counter surface that is 36 inches long minimum and

                36 inches high maximum above the finish floor is readily usable by disabled

                individuals which includes maintaining a clear floor or ground space complying

                with 305 positioned for either a parallel approach adjacent to the 36 inch minimum
                                                                                                          
                                                                                    Page 59 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 60 of 130
 

 

               length of counter, or, alternatively, a portion of the counter surface that is 30 inches

               long minimum and 36 inches high maximum with knee and toe space complying

               with 306 provided under the counter and a clear floor or ground space complying

               with 305 positioned for a forward approach to the counter;

            (d) There is not at least one of each type of sales and service counter that is maintained

               in operable condition with the ADA Standards for Accessible Design in all the ways

               that are required to be readily accessible to and usable by disabled individuals

               which includes but is not limited to maintaining the clear counter surface free of

               obstructions or any other clutter that could have the discriminatory effects of

               rendering the counter and its associated benefits and services as unusable by the

               disabled;

            (e) There is not at least one of each type of sales and service counter that is maintained

               in operable condition with the ADA Standards for Accessible Design so that

               accessible counter extends the same depth as the non-accessible portion of the

               counter;

            (f) Defendants fail to maintain the accessible features of the sales and service counter

               that are required to be readily accessible to and usable by individuals with

               disabilities;

    (31) Defendants provide self-service counters at Magnolia Hill Buffet for able-bodied

         individuals to retrieve food items, but fails to provide an ADA accessible self-service

         counter for disabled individuals in all the ways that are required to be readily accessible




                                                                                                          
                                                                                    Page 60 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 61 of 130
 

 

      to and equally usable by individuals with disabilities, which includes but it not limited to

      the following failures of Defendants:

        (a) There is not at least one of each type of self-service counter that is maintained in

            conformance with the ADA Standards for Accessible Design in all the ways that

            are required to be readily accessible to and usable by disabled individuals which

            has the discriminatory effects of rendering the counter, its associated elements, and

            services offered at the counter as unusable by disabled individuals;

        (b) There is not at least one of each type of self-service counter that is maintained in

            operable condition by conforming with the ADA Standards for Accessible Design

            so that the accessible counter and its associated elements are located adjacent to a

            walking surface complying with 403;

        (c) There is not at least one of each type of self-service counter that is maintained in

            operable condition by conforming with the ADA Standards for Accessible Design

            so that a portion of the counter surface that is 36 inches long minimum and 36

            inches high maximum above the finish floor is readily usable by disabled

            individuals which includes maintaining a clear floor or ground space complying

            with 305 positioned for either a parallel approach adjacent to the 36 inch minimum

            length of counter, or, alternatively, A portion of the counter surface that is 30 inches

            long minimum and 36 inches high maximum with Knee and toe space complying

            with 306 provided under the counter and a clear floor or ground space complying

            with 305 positioned for a forward approach to the counter;




                                                                                                    
                                                                                 Page 61 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 62 of 130
 

 

            (d) There is not at least one of each type of self-service counter that is maintained in

                operable condition with the ADA Standards for Accessible Design in all the ways

                that are required to be readily accessible to and usable by disabled individuals

                which includes but is not limited to maintaining the clear counter surface free of

                obstructions or any other clutter that could have the discriminatory effects of

                rendering the counter and its associated benefits and services as unusable by the

                disabled;

            (e) There is not at least one of each type of self-service counter that is maintained in

                operable condition with the ADA Standards for Accessible Design so that

                accessible counter extends the same depth as the non-accessible portion of the

                counter;

            (f) Defendants fail to maintain the accessible features of the self-service counter that

                are required to be readily accessible to and usable by individuals with disabilities;

    (32) Defendants provide several types of dining surfaces disbursed throughout the Magnolia

          Hill Buffet area for the consumption of food or drink for able-bodied individuals including

          booth dining surface, but fails to maintain that same level of service to individuals without

          disabilities, which segregates and relegates individuals with disabilities to inferior benefits

          of the goods and services provided at Defendants’ place of public accommodation which

          includes but is not limited to the following failures of Defendants:

            (a) There is not at least 5% of the seating spaces and standing spaces at Magnolia Hill

                Buffet area dining surfaces that are maintained in conformance with the ADA

                Standards for Accessible Design in all the ways that are required to be readily

                accessible to and usable by disabled individuals which includes but is not limited
                                                                                                         
                                                                                      Page 62 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 63 of 130
 

 

               to the accessible route to the dining surfaces which has the discriminatory effects

               of rendering the seating spaces and its associated elements as unusable by disabled

               individuals;

           (b) There is not at least 5% of the seating spaces and standing spaces at Magnolia Hill

               Buffet area dining surfaces that are maintained in operable condition with the ADA

               Standards for Accessible Design so that the seating spaces maintain the required t-

               shaped and/or circular turning clear floor space;

           (c) There is not at least 5% of the seating spaces and standing spaces at Magnolia Hill

               Buffet area dining surfaces that are maintained in operable condition with the ADA

               Standards for Accessible Design so that the seating spaces maintain the required

               30x48 inches of clear floor space that is positioned for a forward approach to the

               dining surfaces;

           (d) There is not at least 5% of the seating spaces and standing spaces at Magnolia Hill

               Buffet area dining surfaces that are maintained in operable condition with the ADA

               Standards for Accessible Design so that the tops of the dining surfaces measure 28

               inches minimum and 34 inches maximum above the finished which includes the

               required 30 inches of clear dining surface so that the surface does not prohibit

               disabled individuals from being equally afforded the opportunity to sit and enjoy

               the goods and services at the establishment;

    (33) Defendants provide several types of dining surfaces disbursed throughout the

         establishment for the consumption of food or drink at the bar area for able-bodied

         individuals, but fails to maintain that same level of service to individuals without

         disabilities, which segregates and relegates individuals with disabilities to inferior benefits

                                                                                                        
                                                                                     Page 63 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 64 of 130
 

 

      of the goods and services provided at Defendants’ place of public accommodation which

      includes but is not limited to the following failures of Defendants:

        (a) There is not at least 5% of the seating spaces and standing spaces at the bar area

            dining surfaces that are maintained in conformance with the ADA Standards for

            Accessible Design in all the ways that are required to be readily accessible to and

            usable by disabled individuals which includes but is not limited to the accessible

            route to the dining surfaces which has the discriminatory effects of rendering the

            seating spaces and its associated elements as unusable by disabled individuals;

        (b) There is not at least 5% of the seating spaces and standing spaces at the bar area

            dining surfaces that are maintained in operable condition with the ADA Standards

            for Accessible Design so that the seating spaces maintain the required t-shaped

            and/or circular turning clear floor space;

        (c) There is not at least 5% of the seating spaces and standing spaces at the bar area

            dining surfaces that are maintained in operable condition with the ADA Standards

            for Accessible Design so that the seating spaces maintain the required 30x48 inches

            of clear floor space that is positioned for a forward approach to the dining surfaces;

        (d) There is not at least 5% of the seating spaces and standing spaces at the bar area

            dining surfaces that are maintained in operable condition with the ADA Standards

            for Accessible Design so that the tops of the dining surfaces measure 28 inches

            minimum and 34 inches maximum above the finished which includes the required

            30 inches of clear dining surface so that the surface does not prohibit disabled




                                                                                                      
                                                                                Page 64 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 65 of 130
 

 

                 individuals from being equally afforded the opportunity to sit and enjoy the goods

                 and services at the establishment;

             (e) Defendants locate casino games on the inaccessible bar counter and consequently

                 denies disabled individuals the opportunity to sit at the bar and play the games

                 which has a discriminatory effect in practice of prohibiting disabled individuals

                 from the full and equal opportunity to use the casino games on the bar counter;

             (f) Defendants fail to maintain the accessible features at the bar area that are required

                 to be readily accessible to and usable by individuals with disabilities;

    (34) Defendants provide players club cards for able bodied individuals to enjoy rewards and

          other benefits at the casino games but fails to provide that same level of service to disabled

          individuals which includes but is not limited to the following failures of Defendants:

             (a) The players club card machine requires the use of tight grasping, twisting, and

                 pinching of the wrist;

    (35) Defendants provide casino games for able bodied individuals but fails to provide that same

          experience by providing ADA accessible casino games to non-able-bodied individuals,

          including but not limited to the following failures of Defendants:

             (a) The casino games do not provide the required clear floor or ground space for an

                 individual with a disability to approach the game;

    (36) Defendants maintain routes including means of egress and ingress, that connects each

          story and mezzanine in the multi-story establishment for able-bodied individuals but fails

          to provide an ADA accessible route that connects each story and mezzanine in the multi-

          story establishment for individuals with disabilities which includes but is not limited to

          providing a means of access to the second level of the establishment which has the
                                                                                                          
                                                                                      Page 65 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 66 of 130
 

 

      discriminatory effects of rendering the entire second level of the establishment as unusable

      by the disabled;

        (a) Defendants maintain routes including means of egress and ingress that connects

            each story and mezzanine in the multi-story establishment for able-bodied

            individuals but fails to provide an ADA accessible route that coincides with or is

            located on the same circulation path as the routes and circulations paths that are

            provided to and used by individuals who are not disabled which has the

            discriminatory effects of rendering the entire second level of the establishment as

            unusable by the disabled;

        (b) Defendants fail to maintain the accessible route throughout the establishment in

            conformance with the ADA Standards for Accessible Design in all the ways that

            are required to be readily accessible to and usable by disabled individuals which

            includes but is not limited to maintaining At least one accessible route that connects

            the facility entrance with all accessible spaces and elements within the facility

            which are otherwise connected by a circulation path;

        (c) Defendants fail to maintain the elevator in operable condition by conforming with

            the ADA Standards for Accessible Design so that the second level of the multi-

            story establishment is not rendered as unusable by the disabled in its entirety;

        (d) Defendants fail to maintain the accessible route throughout the establishment in

            operable condition by conforming with the ADA Standards for Accessible Design

            so that the required clear walking surfaces and its associated elements are not

            rendered unusable by the disabled as a result of the display tables, clothing racks,

            and among other items obstructing the clear floor walking surface;


                                                                                                      
                                                                                Page 66 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 67 of 130
 

 

             (e) Defendants fail to maintain the accessible route throughout the establishment in

                 conformance with the ADA Standards for Accessible Design in all the ways that

                 are required to be readily accessible to and usable by disabled individuals which

                 includes but is not limited to maintaining the accessible routes clear width at turns

                 and/or passing spaces which has the discriminatory effects of rendering the casino

                 aisles, including its goods, as unusable by the disabled;

             (f) Defendants fail to have or otherwise fails to enforce its policies, practices, or

                 procedures on maintaining in operable working condition the features of the

                 purported accessible route that connects each story and mezzanine in multi-story

                 facilities so that the goods and services are readily accessible to and usable by

                 individuals with disabilities;

             (g) Defendants have ineffective policies, practices, or procedures that ensures the

                 purported accessible route is readily accessible to and usable by individuals with

                 disabilities so that no individual with a disability is excluded, denied

                 services, segregated, or otherwise treated differently than other individuals without

                 disabilities;

    (37) Defendants provide a swimming pool for able-bodied individuals but fails to afford non-

          able-bodied individuals the same opportunity to participate in, or benefit from, a good,

          service, facility, privilege, advantage, or accommodation that is equal to that experience

          afforded to other individuals without disabilities which segregates and relegates

          individuals with disabilities to an inferior benefit;

             (a) Defendants fail to provide at least two accessible means of entry for an individual

                 with a disability to be afforded the opportunity to get into the pool;


                                                                                                        
                                                                                     Page 67 of 130
       Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 68 of 130
 

 

             (b) Defendants fail to provide a lift which prohibits a wheelchair dependent individual

                 from accessing the pool and enjoying the hotel amenities;

             (c) Defendants fail to provide 30x48 inches of required clear floor or ground space for

                 a disabled individual to approach the accessible seating by the pool;

    (38) Defendants provide a fitness center for able-bodied individuals but fails to afford non-

          able-bodied individuals the same opportunity to participate in or benefit from a good,

          service, facility, privilege, advantage, or accommodation that is equal to that experience

          afforded to other individuals without disabilities, including but not limited to the following

          failures of Defendants:

             (a) Defendants fail to provide at least one type of each exercise machine with the clear

                 floor or ground surface for a wheelchair user to be able to approach the equipment;

             (b) Defendants fail to maintain an adjacent accessible route to the exercise machines

                 clear floor space which prohibits individuals with disabilities from being afforded

                 the opportunity to maneuver in the fitness room;

             (c) Defendants fail to maintain the accessible features within the fitness center that are

                 required to be readily accessible to and usable by individuals with disabilities;

    (39) Defendants fail to provide an accessible route to the seating area around the pool;

    (40) Defendants provide a poolside seating area for able-bodied individuals but fails to afford

          non-able-bodied individuals the same opportunity to participate in, or benefit from, a

          good, service, facility, privilege, advantage, or accommodation that is equal to that

          experience afforded to other individuals without disabilities which segregates and

          relegates individuals with disabilities to an inferior benefit, including but not limited to

          the following failures of Defendants:

                                                                                                           
                                                                                      Page 68 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 69 of 130
 

 

        (a) Defendants fail to provide at least five percent (5%) poolside seating that conforms

            to the ADA Standards for Accessible Design;

        (b) There is no ADA accessible poolside seating that conforms to the standards for

            accessible design in all of the elements that are required to be readily accessible to

            and usable by individuals with disabilities;

        (c) Defendants fail to provide poolside seating that is 20 inches deep minimum and 24

            inches deep maximum;

        (d) There is not at least one seat in the poolside seating area that is 17 inches minimum

            and 19 inches maximum above the finished floor;

        (e) There is not 36 inches of clear floor or ground space around the poolside seating

            for a wheelchair user to be able to approach and transfer onto the seating;

        (f) Defendants position and arranges the poolside seating in a way that makes it nearly

            impossible for disabled individuals to use the seating which has a discriminatory

            effect in practice of prohibiting disabled individuals from the full and equal

            opportunity to use the lounge seating by the pool;

      28.   To date, the barriers to access and other violations of the ADA still exist and have

            not been remedied or altered in such a way as to effectuate compliance with the

            provisions of the ADA.

      29.   Plaintiffs have been obligated to retain the undersigned counsel for the filing and

            prosecution of this action. They are entitled to have their reasonable attorney’s fees,

            costs and expenses paid by the Defendants pursuant to 42 U.S.C. §12205.

      30.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

                                                                                                       
                                                                                 Page 69 of 130
     Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 70 of 130
 

 

              Plaintiffs’ injunctive relief, including an Order to alter the discriminating facility

              to make it readily accessible to, and useable by, individuals with disabilities to the

              extent required by the ADA, and closing the facility until the requisite

              modifications are completed, and to further order the Defendants to modify their

              policies, practices, and procedures, to provide equal use of its facility, services and

              benefits to disabled individuals.

                                   COUNT TWO
      VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                            42 U.S.C. § 12182(b)(2)(A)(ii)
             (Practices, procedures, and policies denying equal benefits)

ADA Title III Prohibits Other Discrimination in Addition to Architectural Barriers

        31.   Plaintiffs incorporate by reference and reallege all the paragraphs above.

        32.   The ADA, Title III, provides a private right of action for "any person who is being

              subjected to discrimination on the basis of disability in violation of" Title III. 42

              U.S.C. § 12182(a)(1) (emphasis added).

        33.   The ADA, Title III, specifically makes it unlawful to provide individuals with

              disabilities with an “unequal benefit,” and to relegate individuals with disabilities

              to a “different or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R.

              § 36.202(b)-(c). In other words, the disabled must receive equal benefits as the

              nondisabled. Further, 28 C.F.R. § 302(b) requires that goods, services, and

              accommodations be provided to individuals with disabilities in “the most integrated

              setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly,

              the Preamble in addition to recognizing that persons who use wheelchairs and

              mobility aids have been forced to sit apart from family and friends, also recognizes
                                                                                                         
                                                                                   Page 70 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 71 of 130
 

 

            that persons who use wheelchairs and mobility aids historically have been provided

            “segregated accommodations” compared to non-disabled individuals, thus

            relegating persons who use wheelchairs “to the status of second-class citizens.” See

            28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion of §§ 36.308, 36.203).

      34.   Congress enacted the ADA in light of its findings that “individuals with disabilities

            continually encounter various forms of discrimination, including outright

            intentional exclusion, the discriminatory effects of architectural, transportation, and

            communication barriers, overprotective rules and policies, failure to make

            modifications to existing facilities and practices, exclusionary qualification

            standards and criteria, segregation, and relegation to lesser services, programs,

            activities, benefits, jobs, or other opportunities.” 42 U.S.C. § 12101(a)(5).

      35.   To address this broad range of discrimination in the context of public

            accommodations, Congress enacted ADA, Title III, which provides in part: “No

            individual shall be discriminated against on the basis of disability in the full and

            equal enjoyment of the goods, services, facilities, privileges, advantages, or

            accommodations of any place of public accommodation by any person who owns,

            leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.

            12182.

      36.   By its clear text, ADA, Title III requires a public accommodation to provide

            individuals with disabilities more than simple physical access. Removal of

            architectural barriers as required by Count One of this Complaint is but one

            component of compliance with ADA, Title III. Congress recognized that

            “individuals   with    disabilities   continually   encounter    various   forms    of
                                                                                                       
                                                                                 Page 71 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 72 of 130
 

 

            discrimination” including not only barriers to physical access, but also other forms

            of exclusion and relegation to lesser services, programs, activities, benefits, jobs,

            or other opportunities. 42 U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2,

            101st Cong., 2d Sess. 35-36 (1990) (“lack of physical access to facilities” was only

            one of several “major areas of discrimination that need to be addressed”); H.R. Rep.

            No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient to only make

            facilities accessible and usable; this title prohibits, as well, discrimination in the

            provision of programs and activities conducted by the public accommodation.”).

      37.   For that reason, the Act applies not only to barriers to physical access to places of

            public accommodation, but also to any policy, practice, or procedure that operates

            to deprive or diminish disabled individuals’ full and equal enjoyment of the

            privileges and services offered by the public accommodation to the public. 42

            U.S.C. § 12182. Thus, a public accommodation may not have a policy, practice

            or procedure that excludes individuals with disabilities from services. 42 U.S.C.

            § 12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon v. Valleycrest Prod.,

            Ltd. 294 F.3d 1279, (11th Cir. 2002) that:

                  “A reading of the plain and unambiguous statutory language
                   at issue reveals that the definition of discrimination provided
                   in Title III covers both tangible barriers (emphasis added),
                   that is, physical and architectural barriers that would
                   prevent a disabled person from entering an
                   accommodation's facilities and accessing its goods, services
                   and privileges, see 42 U.S.C. § 12182(b)(2)(A)(iv), and
                   intangible barriers (emphasis added), such as eligibility
                   requirements and screening rules or discriminatory policies
                   and procedures that restrict a disabled person's ability to
                   enjoy the Defendants entity's goods, services and

                                                                                                      
                                                                                Page 72 of 130
     Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 73 of 130
 

 

                     privileges.”

Defendants’ Failed Practices and Lack of Policies Are Discriminatory

        38.   Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

                    “a failure to make reasonable modifications in policies,
                     practices, or procedures, when such modifications are
                     necessary to afford such goods, services, facilities,
                     privileges, advantages, or accommodations to individuals
                     with disabilities, unless the entity can demonstrate that
                     making such modifications would fundamentally alter the
                     nature of such goods, services, facilities, privileges,
                     advantages, or accommodations.”

        39.   Accordingly, a place of public accommodation must modify a policy or practice

              that has the consequence of, or tends to deny, access to goods or services to the

              disabled. Similarly, a place of public accommodation must not have a policy or

              practice that “has a discriminatory effect in practice” of preventing disabled

              individuals from realizing the full and equal enjoyment of the goods and services

              the public accommodation offers to potential customers. Nat’l Fed’n of the Blind

              v. Scribd Inc., 97 F.Supp.3d 565 (D. Vt. 2015).

        40.   As detailed below, Defendants failed to make reasonable modifications in their

              policies, practices, and procedures that are necessary to afford its goods, services,

              facilities, privileges, advantages, or accommodations to individuals with restricted

              mobility. By failing to take such efforts that may be necessary to ensure that no

              individual with a disability is excluded, Defendants denied services, segregated or

              otherwise treated Plaintiff differently than other individuals who are not disabled.

              Pursuant to 42 U.S.C. § 12182(b)(2)(A), Defendants have discriminated against


                                                                                                       
                                                                                 Page 73 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 74 of 130
 

 

            Plaintiffs. Defendants will continue that discrimination forever until enjoined as

            Plaintiffs request. The discrimination is described more particularly in the

            following paragraphs.

      41.   Defendants either have no policies, practices, and procedures to remove

            architectural barriers or else do not abide by them. The rampant architectural

            barriers previously identified in Count One establish that Defendants have failed to

            create, adopt, and/or implement ADA Title III compliance policies, procedures, and

            practices as to architectural barriers.

      42.   Defendants’ use of their establishment, and their practices at Riverwalk Casino

            located at 1046 Warrenton Rd, Vicksburg, MS 39180 literally create barriers and

            in so doing deny Plaintiff the full and equal enjoyment of the establishment. Those

            practices include:

               (1) Defendants fail to provide ADA accessible parking with connecting

                    accessible routes to the establishment from its parking area, which means

                    that Plaintiffs are forced to depend on assistance from a third party to get

                    into   Riverwalk,     whereas     non-disabled   conveniently    access   the

                    establishment from the parking area;

               (2) Defendants make the outdoor seating benches inaccessible for use by the

                    disabled by failing to provide seating that conforms to the ADA Standards

                    for Accessible Design, which means Plaintiffs are denied the opportunity to

                    fully and equally use the seating to sit and relax while waiting, whereas non-

                    disabled individuals are able to utilize the outdoor seating bench;



                                                                                                      
                                                                                Page 74 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 75 of 130
 

 

             (3) Defendants make the sales and service counter inaccessible for use by the

                 disabled by failing to provide either a parallel or a forward approach to the

                 counter, which means Plaintiffs cannot fully and equally use the counter to

                 check into their hotel rooms/suites at Riverwalk in the way the non-disabled

                 do, because the non-disabled have a counter they can use to check into their

                 hotel rooms/suites at Riverwalk;

             (4) Defendants make the sales and service counter at gift shop inaccessible for

                 use by the disabled by failing to provide either a parallel or a forward

                 approach to the counter, which means Plaintiffs cannot fully and equally

                 use the counter to transact business in the way the non-disabled do, because

                 the non-disabled have a counter they can use to transact business;

             (5) Defendants fail to provide hotel suites to disabled individuals, which means

                 Plaintiffs are forced to be segregated to inferior services and rooms,

                 whereas non-disabled are able to reserve the hotel suites and enjoy the

                 luxury features of the suites;

             (6) Defendants fail to provide an accessible reservation system for disabled

                 individuals, which means that Plaintiffs are segregated, separated and

                 otherwise screened out from being able to reserve a hotel suite, whereas

                 non-disabled individuals are able to make reservations;

             (7) Defendants fail to provide a description of the accessible features of the

                 establishment for disabled individuals, which means Plaintiffs cannot fully

                 and equally evaluate the features of the Riverwalk in the same way the non-

                 disabled do, because the non-disabled are able to independently use the


                                                                                                  
                                                                            Page 75 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 76 of 130
 

 

                 website to evaluate the features of the hotel;

             (8) Defendants fail to provide a description of the accessible features of the

                 hotel suites for disabled individuals;

             (9) Defendants fail to provide a policy to guarantee rooms that disabled

                 individuals reserve;

             (10) Defendants fail to provide an accessible route to and throughout the

                 establishment that is accessible to the disabled, which means that Plaintiffs

                 cannot travel and move into or throughout the establishment in the way non-

                 disabled people can. Accordingly, they cannot fully and equally use and

                 access Riverwalk and all of its goods and services as the non-disabled can;

             (11) Defendants make the indoor lounge seating inaccessible for use by the

                 disabled by failing to provide seating that conforms to the ADA Standards

                 for Accessible Design, which means Plaintiff is denied the opportunity to

                 fully and equally use the seating to sit and relax while waiting, whereas non-

                 disabled individuals are able to utilize the indoor seating;

             (12) Defendants fail to provide an accessible fitness center to disabled

                 individuals, which means Plaintiffs cannot fully and equally use the fitness

                 center in the same way the non-disabled do, because the non-disabled have

                 a fitness center they can use independently;

             (13) Defendants make the cashier’s sales and service counter inaccessible for

                 use by the disabled by failing to provide either a parallel or a forward

                 approach to the counter, which means Plaintiffs cannot fully and equally

                 use the counter to transact business in the way the non-disabled do, because


                                                                                                   
                                                                                Page 76 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 77 of 130
 

 

                 the non-disabled have a counter they can use to transact business;

             (14) Defendants make the sales and service counter at Smiley’s inaccessible for

                 use by the disabled by failing to provide either a parallel or a forward

                 approach to the counter, which means Plaintiffs cannot fully and equally

                 use the counter to transact business in the way the non-disabled do, because

                 the non-disabled have a counter they can use to transact business;

             (15) Defendants’ seating arrangement serving Smiley’s is designed, positioned,

                 and oriented in a way that excludes or otherwise segregates disabled

                 individuals to an experience that is not the same experience that is afforded

                 to able-bodied individuals, because unlike the able-bodied, disabled

                 individuals are forced to sit at one type of table or facing the wall, or are

                 outright excluded from the “opportunity” to sit anywhere else that able-

                 bodied individuals are able to sit and enjoy the Riverwalk experience;

             (16) Defendants’ use of the seating arrangement serving Smiley’s has a

                 discriminatory effect in practice, so that Plaintiffs are provided a “separate”

                 and “unequal” benefit than the benefits that able-bodied individuals have

                 when at Smiley’s because able-bodied individuals can sit at every type of

                 seating table, whereas Plaintiffs are entirely prohibited from that same

                 “opportunity” to considering where they want to sit;

             (17) Defendants make the self-service counters throughout the Smiley’s

                 restaurant inaccessible for use by the disabled by failing to provide either a

                 parallel or a forward approach to the counters with the required clear

                 counter surface at the required accessible height, and failing to arrange the


                                                                                                    
                                                                              Page 77 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 78 of 130
 

 

                 items on the self-service counters in a way that the disabled can

                 independently access the items, which means Plaintiffs cannot fully and

                 equally use the self-service counters to select their food or put toppings or

                 condiments on their food choices in the same way the non-disabled do,

                 because the non-disabled have self-service counters they can use

                 independently;

             (18) Defendants make the sales and service counter at the Magnolia’s Hill Buffet

                 inaccessible for use by the disabled by failing to provide either a parallel or

                 a forward approach to the counter, which means Plaintiffs cannot fully and

                 equally use the counter to pay for the buffet in the way the non-disabled do,

                 because the non-disabled have a counter they can use to pay for the buffet;

             (19) Defendants make the self-service counters throughout the Magnolia’s Hill

                 Buffet inaccessible for use by the disabled by failing to provide either a

                 parallel or a forward approach to the counters with the required clear

                 counter surface at the required accessible height, and failing to arrange the

                 items on the self-service counters in a way that the disabled can

                 independently access the items, which means Plaintiffs cannot fully and

                 equally use the self-service counters to select their food or put toppings or

                 condiments on their food choices in the same way the non-disabled do,

                 because the non-disabled have self-service counters they can use

                 independently;

             (20) Defendants’ seating arrangement serving the Magnolia’s Hill Buffet is

                 designed, positioned, and oriented in a way that excludes or otherwise


                                                                                                    
                                                                              Page 78 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 79 of 130
 

 

                 segregates disabled individuals to an experience that is not the same

                 experience that is afforded to able-bodied individuals, because unlike the

                 able-bodied, disabled individuals are forced to sit at one type of table or

                 facing the wall, or are outright excluded from the “opportunity” to sit

                 anywhere else that able-bodied individuals are able to sit and enjoy the

                 Riverwalk experience;

             (21) Defendants’ use of the seating arrangement serving the Magnolia’s Hill

                 Buffet has a discriminatory effect in practice, so that Plaintiffs are provided

                 a “separate” and “unequal” benefit than the benefits that able-bodied

                 individuals have when at the Magnolia’s Hill Buffet because able-bodied

                 individuals can sit at every type of seating table, whereas Plaintiffs are

                 entirely prohibited from that same “opportunity” to considering where they

                 want to sit;

             (22) Defendants’ seating arrangement serving the bar area is designed,

                 positioned, and oriented in a way that excludes or otherwise segregates

                 disabled individuals to an experience that is not the same experience that is

                 afforded to able-bodied individuals, because unlike the able-bodied,

                 disabled individuals are forced to sit at one type of table or facing the wall,

                 or are outright excluded from the “opportunity” to sit anywhere else that

                 able-bodied individuals are able to sit and enjoy the Riverwalk experience;

             (23) Defendants make the bar and its associated benefits inaccessible for use by

                 the disabled, which means that Plaintiffs are entirely prohibited from being

                 afforded the opportunity to approach the bar counter to order a drink, or sit


                                                                                                    
                                                                              Page 79 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 80 of 130
 

 

                 at the bar to socialize, or any other benefits that able-bodied individuals

                 receive at the bar;

             (24) Defendants make their toilet facilities throughout the establishment

                 inaccessible for use by the disabled by failing to maintain any ADA

                 accessible elements within the restrooms so that Plaintiffs are afforded the

                 opportunity to independently use the restroom, or clean up, or move into

                 and throughout the restroom, whereas non-disabled individuals are able to

                 independently use the restrooms;

             (25) Defendants fail to provide a place for the disabled both to sit and eat like

                 able-bodied people can;

             (26) Defendants make their casino games inaccessible for use by the disabled by

                 failing to maintain the ADA accessible features whatsoever so that

                 Plaintiffs are excluded from being able to approach the games, whereas,

                 non-disabled individuals are able to independently use all the casino games;

             (27) Defendants fail to provide an accessible cashier and players club counter to

                 the disabled which means Plaintiffs cannot fully and equally use the counter

                 to transact business in the same way the non-disabled do, because the non-

                 disabled have a counter they can use independently;

             (28) Defendants fail to provide an accessible route that connects the hotel to all

                 of the spaces and elements of the outdoor pool area that are required to be

                 readily accessible to and usable by disabled individuals, so that Plaintiffs

                 are entirely prohibited from accessing each and every space and element of

                 the outdoor pool area, and are therefore prohibited from enjoying the same


                                                                                                   
                                                                             Page 80 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 81 of 130
 

 

                 benefits and experiences in the same way as the non-disabled get to enjoy;

             (29) Defendants’ seating arrangement and its failure to provide accessible

                 lounge seating at the pool are designed, positioned, and oriented in a way

                 that excludes or otherwise segregates disabled individuals to an experience

                 that is not the same experience that is afforded to able-bodied individuals,

                 because unlike able bodied individuals, disabled individuals are outright

                 excluded from the “opportunity” to sit and lounge by the pool to enjoy the

                 view or soak up the sun or any other relaxing benefit from anywhere else

                 that able-bodied individuals are able to sit and enjoy the lounge seating by

                 the pool;

             (30) Defendants fail to provide an accessible route to the lounge seating by pool

                 that is readily accessible to and usable by disabled individuals, so that

                 Plaintiffs are entirely prohibited from accessing each and every space and

                 element of the lounge seating by the pool, and are therefore prohibited from

                 enjoying the same benefits and experiences the non-disabled get to enjoy;

             (31) Defendants fail to provide a description of the accessible features of

                 Riverwalk for disabled individuals, which means Plaintiffs cannot fully and

                 equally evaluate the features of Riverwalk in the same way the non-disabled

                 do, because the non-disabled are able to independently use the website to

                 evaluate the features of Riverwalk;

             (32) Defendants fail to provide a mobile web platform that enables voice

                 recognition software and other assistive touch technologies for disabled

                 individuals to receive the same services through the mobile app as non-


                                                                                                  
                                                                            Page 81 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 82 of 130
 

 

                   disabled individuals do;

              (33) Defendants’ policies, practices, and procedures are conducted without

                   regard to disabled individuals;

      43.   As the continuing architectural barriers and the failure to provide full and equal use

            of the facility establishes, the Defendants have no policies, practices, or procedures,

            or else they have failed to implement them, to ensure that any removal of

            architectural barriers is permanent. 42 U.S.C. § 12182(b)(2)(a)(iv) and (v).

      44.   As the continuing architectural barriers and the failure to provide full and equal use

            of the facility establishes, Defendants’ existing practice is both in effect and/or

            explicitly to remediate ADA Title III architectural barriers only upon demand by

            the disabled.

      45.   As the continuing architectural barriers and the failure to provide full and equal use

            of the facility establishes, Defendants have no policies, practices, and procedures

            or else they failed to create, implement and maintain policies and procedures to

            ensure individuals with disabilities are able to have the same experience at

            Riverwalk as individuals without disabilities, 42 U.S.C. 12182(b)(1)(A), and in

            particular the opportunity to have full and equal access to all of the goods, services,

            privileges, advantages, or accommodations of the Riverwalk establishment, as

            described above in detail.

      46.   As the continuing architectural barriers and the failure to provide full and equal use

            of the facility establishes, Defendants have failed to create, implement, and

            maintain a policy of complying with ADA building design standards and

            regulations.
                                                                                                       
                                                                                 Page 82 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 83 of 130
 

 

      47.   To date, the Defendants’ discriminating policies, practices, and/or procedures have

            not been reasonably modified to afford goods, services, facilities, privileges,

            advantages, or other accommodations to individuals with disabilities.

      48.   A reasonable modification in the policies, practices, and procedures described

            above will not fundamentally alter the nature of such goods, services, facilities,

            privileges, advantages, and accommodations. The Plaintiffs hereby demand that

            Defendants both create and adopt a corporate practice and policy that Defendants

            (1) will fully comply with Title III, ADA, and all its implementing regulations so

            that physical and non-physical barriers identified above are permanently removed

            from Defendants’ casino and hotel consistent with the ADA; (2) Defendants will

            provide the disabled, including those with mobility limitations full and equal use

            and enjoyment of Riverwalk; (3) Riverwalk will remedy its practice of making

            ADA Title III remediations only upon demand by the disabled (4) Riverwalk will

            remedy its practice of screening out disabled individuals through the use of its

            reservation system; (5) Riverwalk will remedy its practice of screening out disabled

            individuals through the use of its phone reservation system; (6) Riverwalk will

            remedy its practice of not guaranteeing Plaintiffs and others similar situated the

            accessible room they requested.

      49.   The ADA is over twenty-five (25) years old. Defendants know they must comply

            with the ADA Title III. The ADA Title III requires modifications in policies,

            practices, and procedures to comply with it, as pled above in the statute. 42 U.S.C.

            §12182(b)(2)(A)(ii).



                                                                                                    
                                                                              Page 83 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 84 of 130
 

 

      50.    By this Complaint, Plaintiffs provide sufficient notice of their demands for an

             alteration in Defendants’ policies, practices, and procedures.

      51.    Plaintiffs have been obligated to retain the undersigned counsel for the filing and

             prosecution of this action. They are entitled to have their reasonable attorney’s fees,

             costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

      52.    Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal policies,

             practices, and procedures.

                                COUNT THREE
            VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                      (Denial of Full and Equal Enjoyment)

      53.    Plaintiffs incorporate by reference and reallege all the paragraphs above.

      54.    42 U.S.C. § 12182(a) provides:

                    “No individual shall be discriminated against on the basis of
                     disability in the full and equal enjoyment of the goods,
                     services,    facilities,  privileges,   advantages,      or
                     accommodations of any place of public accommodation by
                     any person who owns, leases (or leases to), or operates a
                     place of public accommodation.”

      55.    Congress enacted the ADA upon finding, among other things, that "society has

             tended to isolate and segregate individuals with disabilities" and that such forms

             for discrimination continue to be a “serious and pervasive social problem.” 42

             U.S.C. § 12101(a)(2).

      56.    Congress also found that: “individuals with disabilities continually encounter

             various forms of discrimination, including outright intentional exclusion, the

             discriminatory effects of architectural, transportation, and communication
                                                                                                         
                                                                                   Page 84 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 85 of 130
 

 

            barriers, overprotective rules and policies, failure to make modifications to existing

            facilities and practices, exclusionary qualification standards and criteria,

            segregation, and relegation to lesser services, programs, activities, benefits, jobs,

            or other opportunities, 42 U.S.C. § 12101(a)(5); “the nation’s proper goals

            regarding individuals with disabilities are to assure equality of opportunity, full

            participation, independent living, and economic self-sufficiency for such

            individuals;” 42 U.S.C. § 12101(a)(7). Congress even found that: “the continuing

            existence of unfair and unnecessary discrimination and prejudice denies people

            with disabilities the opportunity to compete on an equal basis and to pursue those

            opportunities for which our free society is justifiably famous, and costs the United

            States billions of dollars in unnecessary expenses resulting from dependency and

            nonproductivity.” 42 U.S.C. § 12101(a)(8).

      57.   In response to these findings, Congress explicitly stated that the purpose of the

            ADA is to provide “a clear and comprehensive national mandate for the elimination

            of discrimination against individuals with disabilities” and “clear, strong,

            consistent, enforceable standards addressed discrimination against individuals with

            disabilities.” 42 U.S.C. § 12101(b)(1)-(2).

      58.   The ADA provides, inter alia, that it is discriminatory to subject an individual or

            class of individuals on the basis of a disability “to a denial of the opportunity of the

            individual or class to participate in or benefit from the goods, services, facilities,

            privileges, advantages, or accommodations of an entity.” 42 U.S.C. § 12182(a)(i).

      59.   The ADA further provides that it is discriminatory “to afford an individual or class

            of individuals, on the basis of a disability ... with the opportunity to participate in
                                                                                                        
                                                                                  Page 85 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 86 of 130
 

 

            or benefit from a good, service, facility, privilege, advantage, or accommodation

            that is not equal to that afforded to other individuals.” 42 U.S.C. § 12182(a)(ii).

      60.   Congress enacted the ADA in light of its findings that “individuals with disabilities

            continually encounter various forms of discrimination, including outright

            intentional exclusion, the discriminatory effects of architectural, transportation, and

            communication barriers, overprotective rules and policies, failure to make

            modifications to existing facilities and practices, exclusionary qualification

            standards and criteria, segregation, and relegation to lesser services, programs,

            activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5).

            Defendants’ acts and omissions alleged herein are in violation of the ADA, 42

            U.S.C. §§ 12101, et seq., and the regulations promulgated thereunder.

      61.   To address this broad range of discrimination in the context of public

            accommodations, Congress enacted Title III, which by its clear text, requires a

            public accommodation to provide individuals with disabilities more than simple

            physical access. Congress recognized that “individuals with disabilities continually

            encounter various forms of discrimination” including not only barriers to physical

            access, but also other forms of exclusion and relegation to lesser services,

            programs, activities, benefits, jobs, or other opportunities. 42 U.S.C. 12101(a)(5);

            see also H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack of

            physical access to facilities” was only one of several “major areas of discrimination

            that need to be addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54

            (1990) (“It is not sufficient to only make facilities accessible and usable; this title

            prohibits, as well, discrimination in the provision of programs and activities

                                                                                                       
                                                                                 Page 86 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 87 of 130
 

 

            conducted by the public accommodation.”).

      62.   For that reason, the Act applies not only to barriers to physical access to business

            locations, but also to any policy, practice, or procedure that operates to deprive or

            diminish disabled individuals’ full and equal enjoyment of the privileges and

            services offered by the public accommodation to the public. 42 U.S.C. 12182. Thus,

            a public accommodation may not have a policy, practice or procedure that excludes

            individuals with disabilities from services. 42 U.S.C. § 12182(b)(1)(A)(i).

      63.   The keystone for this analysis is Defendants must start by considering how their

            facilities are used by non-disabled guests and then take reasonable steps to provide

            disabled guests with a like experience. Spector v. Norwegian Cruise Line Ltd., 545

            U.S. 119, 128–29, 125 S.Ct. 2169, 162 L . E d . 2d 97 (2005) See also, Baughman

            v. Walt Disney World Company, 685 F.3D 1131, 1135 (9th Cir. 2012).

      64.   Plaintiffs, Hope Elly and John Smith were denied full and equal access to

            Riverwalk. Plaintiffs specifically and definitely want to return to the Defendants’

            establishment to enjoy the Riverwalk Casino Hotel experience. More specifically,

            Plaintiffs want to be afforded the same level of service that is offered to non-

            disabled individuals and which Defendants have failed to provide to Plaintiffs as

            follows: Defendants failed to provide Plaintiffs the same opportunity to

            independently participate in and enjoy the hospitality, views of the Mississippi

            River, 80 hotel rooms, including suites and some of the best southern hospitality

            dining and variety gaming entertainment experience Riverwalk is known for;

            Defendants failed to provide accessible parking and accessible routes into

            Riverwalk for disabled individuals, which means Plaintiffs cannot park, cannot
                                                                                                     
                                                                               Page 87 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 88 of 130
 

 

           independently get out of their cars and onto their wheelchairs, cannot independently

           travel from the parking area into Riverwalk, cannot determine if there is a usable

           parking space, and must determine by trial and error how they are to park and move

           into Riverwalk; Defendants failed to provide an accessible route to and throughout

           the establishment for disabled individuals, which means Plaintiffs cannot

           independently travel into and move throughout the establishment; Defendants

           failed to provide Plaintiffs the same experience by Riverwalk’s ablest use of its

           seating arrangements throughout the establishment that are designed, positioned

           and orientated in a way that excludes or otherwise segregates disabled individuals

           to an experience that is not the same experience that is afforded to able-bodied

           individuals, because unlike able bodied individuals, disabled individuals are forced

           to sit at one type of table or facing the wall, or otherwise outright excluded from

           the “opportunity” to sit anywhere else that able-bodied individuals are able to sit

           and enjoy the Riverwalk experience; Defendants failed to provide Plaintiffs and

           other disabled individuals the required maneuvering clearance and clear floor space

           in almost every way possible, which means that the disabled cannot travel and

           move throughout Riverwalk on the same paths of travel that non-disabled

           individuals use to travel throughout Riverwalk; Defendants failed to provide

           Plaintiffs the same opportunity to participate in and enjoy the benefits of the players

           club, including but not limited to earning rewards that convert to slot credits,

           earning benefits at the players tables, earning valuable “comp” dollars that can be

           redeemed at the restaurants, receiving monthly deals for Riverwalk in the mail,

           among other benefits of the players club; Defendants failed to provide Plaintiffs


                                                                                                      
                                                                                Page 88 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 89 of 130
 

 

           that same experience that non-disabled individuals have when sitting and enjoying

           their food and drinks at the Smiley’s area by failing to provide access to the dining

           tables and seating at Smiley’s; Defendants failed to provide Plaintiffs that same

           experience when eating at Smiley’s by making it nearly impossible for the disabled

           to access the self-service counters, although the non-disabled can access the self-

           service counters independently; Defendants failed to provide the same experience

           by making it nearly impossible for the disabled to access the cashier sales and

           service counter at Riverwalk, while the non-disabled can fully and independently

           access the counter and the plethora of services provided at the counter; Defendants

           failed to provide Plaintiffs that same experience that non-disabled individuals have

           when at Riverwalk; Defendants failed to provide the same experience to Plaintiffs

           by making it nearly impossible for the disabled to access the seating throughout

           Riverwalk, while the non-disabled can independently access and use the seating

           throughout Riverwalk to their leisure and convenience; Defendants failed to

           provide an accessible route that connects the casino to all of the spaces and

           accessible elements throughout the establishment for disabled individuals, which

           means that unlike the non-disabled, the disabled must struggle to get throughout

           establishment independently, if they can make it at all; Defendants failed to provide

           Plaintiffs that same experience that non-disabled individuals have when dining at

           the Magnolia’s Hill Buffet; Defendants failed to provide the same experience by

           making it nearly impossible for the disabled to access the sales and service counter

           at Magnolia’s Hill Buffet, while the non-disabled can independently access the

           counter and services provided at the counter; Defendants failed to provide Plaintiffs


                                                                                                    
                                                                              Page 89 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 90 of 130
 

 

           that same experience that non-disabled individuals have when sitting and enjoying

           their food and drinks at Magnolia’s Hill Buffet by failing to provide access to the

           dining tables and seating in Magnolia’s Hill Buffet; Defendants failed to provide

           Plaintiffs that same experience when eating at Magnolia’s Hill Buffet by making it

           nearly impossible for the disabled to access the food selection counters, although

           the non-disabled can access the food selection counters independently; Defendants

           failed to provide Plaintiffs that same experience that non-disabled individuals have

           when enjoying drinks and games at the bar by failing to provide access to the

           seating at the bar; Defendants failed to provide accessible restrooms throughout

           Riverwalk for disabled individuals, which means that, unlike the able-bodied, the

           disabled are challenged or denied the opportunity to independently use the

           restrooms, clean up after using the restrooms, move throughout the restrooms, and

           use the other elements of the restrooms; Defendants failed to provide the same

           experience by making it nearly impossible for the disabled to access the sales and

           service counters throughout the establishment, though the able-bodied can fully use

           and enjoy all the sales and service counters throughout Riverwalk; Defendants

           failed to provide Plaintiffs that same experience that non-disabled individuals have

           when dining at the restaurants and bars throughout Riverwalk by failing to provide

           access to dining tables and seating, which the non-disabled are able to access freely;

           Defendants failed to provide the same experience by making it nearly impossible

           for the disabled to access the outdoor seating benches, while the non-disabled can

           independently access the seating; Defendants failed to provide the same experience

           by making it nearly impossible for the disabled to access the indoor lounge seating,


                                                                                                     
                                                                               Page 90 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 91 of 130
 

 

           while the non-disabled can independently access the seating; Defendants failed to

           provide the same experience by making it nearly impossible for the disabled to

           access the sales/service counter at the hotel area, while the non-disabled can

           independently access the counter and services provided at the counter; Defendants

           failed to provide the same experience by making it nearly impossible for the

           disabled to access the sales and service counter at the gift shop, while the non-

           disabled can independently access the counter and services provided at the counter;

           Defendants failed to provide the same experience to Plaintiffs by failing to provide

           accessible lounge seating by the pool, which means that Plaintiffs and other

           disabled individuals are denied the opportunity to sit outside by the pool and relax,

           lounge and enjoy the outdoors in the same way the non-disabled do; Defendants

           failed to provide Plaintiffs that same experience by designing, positioning and

           orienting their seating arrangements in the lounge seating area by the pool in a way

           that excludes and segregates disabled individuals of the same experience that non-

           disabled individuals have when lounging in the lounge seating area by the pool

           because unlike the non-disabled, disabled individuals are outright excluded from

           the opportunity to sit outside by the pool and relax, lounge and enjoy the outdoors

           from the same areas and in the same ways that non-disabled individuals are able to

           sit and enjoy it; Defendants failed to provide Plaintiffs that same experience that

           non-disabled individuals have when at the pool area; Defendants failed to provide

           an accessible route that connects the hotel to all of the spaces and elements of the

           pool area for disabled individuals, which means that Plaintiffs and other disabled

           individuals are entirely prohibited from accessing each and every space and


                                                                                                    
                                                                              Page 91 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 92 of 130
 

 

           element of the pool area, and are therefore prohibited from enjoying the pool area

           in the same way that the non-disabled area able to enjoy it; Defendants failed to

           provide Plaintiffs and other disabled individuals the same experience that the non-

           disabled have when at the pool area by failing to maintain any ADA accessible

           features whatsoever, which means that unlike the non-disabled, the disabled are

           completely excluded from the opportunity to lounge in the pool chairs, swim in the

           pool, among other services at the pool, all of which the non-disabled have the

           opportunity to independently use and enjoy; Defendants failed to provide Plaintiffs

           that same experience by failing to provide an accessible fitness center for the

           disabled, while the non-disabled can fully access the fitness center; Defendants

           failed to provide Plaintiffs that same experience that non-disabled individuals have

           when playing games in the casino by failing to provide the required clear floor or

           ground space; Defendants failed to provide Plaintiffs that same online experience

           non-disabled individuals have; Defendants failed to provide Plaintiffs the same

           experience by failing to provide a description of the accessible features of

           Riverwalk on their website, which means Plaintiffs cannot fully and equally

           evaluate the features of Riverwalk to determine what features, if any, are accessible

           to and usable by disabled individuals, while the non-disabled are able to

           independently use the website to evaluate all of the non-accessible features of

           Riverwalk provided to them; Defendants failed to provide Plaintiffs the same

           experience by failing to provide a mobile application service that allows the

           disabled to view all of the accessibility features at Riverwalk to determine what

           features, if any, are accessible to and usable by disabled individuals, while the non-


                                                                                                     
                                                                               Page 92 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 93 of 130
 

 

            disabled are able to independently use the mobile application to view and evaluate

            all of the non-accessible features of Riverwalk provided to them; Defendants failed

            to provide Plaintiffs the same experience by failing to modify its website and

            mobile application services to allow assistive technology for the disabled, which

            includes but is not limited to voice recognition, alternative input methods, and

            assistive touch functions, among other accessibility methods that Plaintiffs and

            other disabled individuals require in order to use mobile applications and their

            associated features in the same, equal way that non-disabled individuals are able to

            use them; Defendants’ continued failure to maintain ADA accessibility as an

            integral part of the Riverwalk atmosphere and experience that non-disabled

            individuals get to independently enjoy has segregated or otherwise treated Plaintiffs

            and others similarly situated differently, in that, Riverwalk makes Plaintiffs

            dependent on family or an independent third party which is not the same experience

            that Riverwalk affords to non-disabled individuals; Defendants failed to maintain

            the accessible features of Riverwalk that are required to be readily accessible to and

            usable by Plaintiffs and others similarly situated, such as the maintaining the

            accessible routes to enter and travel throughout the establishment; Defendants

            denied Plaintiffs the full and equal enjoyment of Riverwalk; and all the foregoing

            failures by Defendants inhibited Plaintiffs from having the same experience that

            non-disabled individuals have when at the Riverwalk establishment.

      65.   In its Preamble to the title III regulation, the Department of Justice recognized that

            mobility impaired persons including persons in wheelchairs should have the same

            opportunities to enjoy the goods and services and other similar events of public

                                                                                                      
                                                                                Page 93 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 94 of 130
 

 

            accommodation with their families and friends, just as other non-disabled

            individuals do. The DOJ further recognized that providing segregated

            accommodations and services relegates persons with disabilities to the status of

            second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

      66.   The ADA specifically makes it unlawful to provide individuals with disabilities

            with an “unequal benefit,” and to relegate individuals with disabilities to a

            “different or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R. §

            36.202(b)-(c). Further, 28 C.F.R. § 302(b) require that goods, services, and

            accommodations be provided to individuals with disabilities in “the most integrated

            setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly,

            the Preamble in addition to recognizing that persons who use wheelchairs have been

            forced to sit apart from family and friends, also recognizes that persons who use

            wheelchairs historically have been provided “inferior seating” and “segregated

            accommodations” compared to non-disabled individuals, thus relegating persons

            who use wheelchairs “to the status of second-class citizens.” See 28 C.F.R. pt. 36,

            App. B, at 631-633, 651 (2000) (discussion of §§ 36.308, 36.203).

      67.   Thus, Defendants’ “use” of the accessible features constitutes statutory

            discrimination in violation of the ADA, because Defendants have segregated and

            separated the disabled from the non- disabled individuals. “The goal is to eradicate

            the invisibility of the handicapped. Separate-but-equal services do not accomplish

            this central goal and should be rejected.” H.R. Rep. No. 101-485(III), at 50, 1990

            U.S.C.C.A.N at 473. The ADA provides a “broad mandate” to “eliminate

            discrimination against disabled individuals, and to integrate those individuals into

                                                                                                    
                                                                              Page 94 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 95 of 130
 

 

            the economic and social mainstream American life. PGA Tour, Inc. v. Martin, 532

            U.S. 661, 675, 121 S.Ct.1879, 149 L.Ed.2d 904 (2001) (quoting H.R.Rep. No. 101-

            485, pt. 2, p.50 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 332).

      68.   Defendants discriminated against Plaintiffs by denying Plaintiffs “full and equal

            enjoyment” and use of the goods, services, facilities, privileges and

            accommodations of the facility during each visit. Each incident of deterrence denied

            Plaintiffs an equal “opportunity to participate in or benefit from the goods, services,

            facility, privilege, advantage, or accommodations” of Riverwalk.

      69.   Defendants’ conduct and Defendants’ unequal treatment to Plaintiffs constitutes

            continuous violations of the ADA and absent a Court ordered injunction from

            doing so, the Defendants will continue to treat Plaintiffs and others similarly

            situated unequally to the status of a second-class citizen.

      70.   Defendants’ failure to maintain the accessible features that are required to be

            readily accessible to and usable by individuals with disabilities constitute

            continuous discrimination and absent a Court ordered injunction, Defendants will

            continue to not maintain the required accessible features at Defendants’ facility.

            28 C.F.R.§ 36.211(a).

      71.   Plaintiffs have been obligated to retain the undersigned counsel for the filing and

            prosecution of this action. They are entitled to have their reasonable attorney’s fees,

            costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

      72.   Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal acts

            of Defendants.


                                                                                                       
                                                                                 Page 95 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 96 of 130
 

 

                                  COUNT FOUR
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                              42 U.S.C. § 12183(a)(1)
           (Failure to design and construct facility for ADA compliance)

       73.   Plaintiffs incorporate by reference and reallege all the paragraphs above.

      74. 42 U.S.C. § 12183(a)(1) provides:

                    [Discrimination includes] a failure to design and construct
                    facilities for first occupancy later than 30 months after July
                    26, 1990, that are readily accessible to and usable by
                    individuals with disabilities, except where an entity can
                    demonstrate that it is structurally impracticable to meet the
                    requirements of such subsection in accordance with
                    standards set forth or incorporated by reference in
                    regulations issued under this subchapter.

       75. Congress passed the ADA in part because "historically, society has tended to isolate

             and segregate individuals with disabilities, and such forms of discrimination ...

             continue to be a serious and pervasive social problem." 42 U.S.C. § 12101(a)(2).

             Congress found that this discrimination included "segregation and relegation to

             lesser services, programs, activities, benefits, jobs, or other opportunities." Id. §

             12101(a)(5). In its Preamble to the title III regulation, the Department of Justice

             recognized that persons in wheelchairs should have the same opportunities to enjoy

             the goods and services and other similar events of a public accommodation with

             their families and friends, just as other non-disabled individuals do. The DOJ

             further recognized that providing segregated accommodations and services

             relegates persons with disabilities to the status of second-class citizens. 28 C.F.R.

             pt. 36, App. B, § 36.203.



                                                                                                      
                                                                                Page 96 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 97 of 130
 

 

      76. To eliminate such segregation Congress enacted the requirement that facilities be

           "readily accessible to and usable by individuals with disabilities". This very

           requirement is intended to enable persons with disabilities “to get to, enter and use

           a facility.” H.R. Rep. No. 101- 485(III), at 499-500 (1990). It requires "a high

           degree of convenient accessibility," id., as well as access to the same services that

           are provided to members of the general public. "For new construction and

           alterations, the purpose is to ensure that the service offered to persons with

           disabilities is equal to the service offered to others." Id.

      77. As the legislative history makes clear, the ADA is geared to the future-- the goal

           being that, over time, access will be the rule rather than the exception. Thus, the

           ADA only requires modest expenditures to provide access in existing facilities,

           while requiring all new construction to be accessible. H.R. Rep. 485, Part 3, 101st

           Cong., 2d Sess. 63 (1990).

      78. To realize its goal of a fully accessible future, Congress required that all newly

           constructed facilities be designed and constructed according to architectural

           standards set by the Attorney General. 42 U.S.C. §§ 12183(a), 12186(b). Those

           Standards for Accessible Design ("Standards") are incorporated into the

           Department of Justice's regulation implementing title III of the ADA, 28 C.F.R.

           Part 36, Appendix A. The Standards set architectural requirements for newly

           constructed buildings that apply to all areas of the facility, from parking areas,

           interior walkways and entrances, common areas, interior stairways and elevators,

           restrooms, dressing rooms and sales/service areas.



                                                                                                    
                                                                              Page 97 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 98 of 130
 

 

      79. Defendant, Magnolia Hill, LLC, “owns” and “operates” the real property and its

           improvements in which Riverwalk is located and is directly involved in the

           designing and/or construction of the casino in this litigation for first occupancy

           after January 1993.

      80. Defendants were and are required to design and construct Riverwalk to be “readily

           accessible to and usable by individuals with disabilities.” Defendants violated the

           statute by failing to design and construct its applicable facilities to be readily

           accessible to and usable by individuals with disabilities including individuals who

           use wheelchairs. Defendants further violated the statute by failing to design and

           construct their establishment in compliance with the ADA during planned

           alterations as described throughout this Complaint.

      81. According to Defendants’ own publicly available information, Defendants chose to

           design their facility in a way that is not ADA Title III compliant whatsoever.

           Defendants literally strategically designs, constructs and maintains their facility

           without any regard to the disabled. Defendants’ systematic design of their

           applicable facility fails to afford disabled individuals the same experience that is

           afforded to individuals without disabilities.

      82. To date, the Defendants’ discriminating actions continue.

      83. Plaintiffs have been obligated to retain the undersigned counsel for the filing and

           prosecution of this action. They are entitled to have their reasonable attorney’s fees,

           costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.




                                                                                                      
                                                                                Page 98 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 99 of 130
 

 

      84. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal actions

            by Defendants.

                                     COUNT FIVE
          VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                42 U.S.C. § 12182(a) and 28 C.F.R. § 36.302 (e)(1)(i)-(ii)
      (Failure of website to show accessible features of the Riverwalk Casino Hotel)

      85.   Plaintiffs incorporate by reference and reallege all the paragraphs above.

      86.   The ADA's legislative history provides that integration is fundamental to the

            purposes of the ADA. Provision of segregated accommodations, goods and services

            relegate persons with disabilities to be an inferior second-class citizen. H. Rep.

            101–485(III), 101st Cong., *1279 2d Sess., at 56, reprinted in 1990 U.S.C.C.A.N.

            445, 479. “The goal is to eradicate the invisibility of the handicapped. Separate-

            but-equal services do not accomplish this central goal and should be rejected.” Id.

            at 50, 1990 U.S.C.C.A.N. at 473.

      87.   Congress enacted the ADA in light of its findings that “individuals with disabilities

            continually encounter various forms of discrimination, including outright

            intentional exclusion, the discriminatory effects of architectural, transportation, and

            communication barriers, overprotective rules and policies, failure to make

            modifications to existing facilities and practices, exclusionary qualification

            standards and criteria, segregation, and relegation to lesser services, programs,

            activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5).

      88.   However, the Internet of today did not exist when Congress originally enacted the

            ADA and, accordingly, neither the ADA nor the regulations the Department of

            Justice promulgated under the ADA specifically addresses access to Web sites. But
                                                                                                       
                                                                                 Page 99 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 100 of 130
 

 

           the statute’s broad and expansive nondiscrimination mandate reaches goods and

           services provided by covered entities on Web sites over the Internet.” 75 Fed Reg.

           43,460, 46,463 See also Netflix, 869 F. Supp. 2d at 200 (excluding web-based

           services would “run afoul of the purposes of the ADA and would severely frustrate

           Congress’s intent that individuals with disabilities fully enjoy the goods, services,

           privileges, and advantages available indiscriminately to other members of the

           general public.” Carparts Distribution Center, Inc. v. Automotive Wholesaler’s

           Association of New England, Inc., 37 F.3d 12, 20 (1st Cir. 1994)). The “broad

           mandate” of the ADA and its “comprehensive character” are resilient enough to

           keep pace with the fact that the virtual reality of the Internet is almost as important

           now as physical reality alone was when the statute was signed into law. The

           meteoric rise of virtual reality through the Internet and its impact on communal and

           commercial affairs could not have been anticipated by Congress does not mean the

           law's application to the Internet and website is ambiguous; “the fact that a statute

           can be applied in situations not expressly anticipated by Congress does not

           demonstrate ambiguity. It demonstrates breadth”. Andrews v. Blick Art Materials,

           LLC, No. 17-CV-767, 2017 WL 3278898, (E.D.N.Y. Aug. 1, 2017). Today,

           internet technology enables individuals to participate actively in their community

           and engage in commerce from the comfort and convenience of their home. It would

           indeed be a cruel irony to adopt the interpretation of the ADA espoused by Blick,

           which would render the legislation intended to emancipate the disabled from the

           bonds of isolation and segregation obsolete when its objective is increasingly

           within reach. Plaintiff has stated a claim under the ADA. Andrews v. Blick Art


                                                                                                      
                                                                              Page 100 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 101 of 130
 

 

             Materials, LLC, No. 17-CV-767, 2017 WL 3278898, (E.D.N.Y. Aug. 1, 2017).

       89.   Congress expressly stated when enacting the ADA that: “…the types of

             accommodation and services provided to individuals with disabilities, under all of

             the titles of this bill, should keep pace with the rapidly changing technology of the

             times”. In light of this, the United States Department of Justice issued an Advanced

             Notice of Proposed Rulemaking (“ANPRM”) on Accessibility of Web Information

             and Services of State and Local Government Entities and Public Accommodations.

             75 Fed Reg. 43460. The Department of Justice explained in the ANPRM that

             although the Department has been clear that the ADA applies to websites of public

             accommodations, inconsistent court decisions, differing standards for determining

             web accessibility, and repeated calls for Department action warranted further

             guidance. Id. at 43464. Through the ANPRM, the Department sought to explore

             what regulatory provisions they could propose to make clear to entities covered by

             the ADA of their obligations to make their websites accessible.

       90.   To address this broad range of discrimination in the context of public

             accommodations, Congress enacted Title III, which provides in part: “No

             individual shall be discriminated against on the basis of disability in the full and

             equal enjoyment of the goods, services, facilities, privileges, advantages, or

             accommodations of any place of public accommodation by any person who owns,

             leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.

             12182.

       91.   By its clear text, Title III requires a public accommodation to provide individuals

             with disabilities more than simple physical access. Congress recognized that
                                                                                                      
                                                                               Page 101 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 102 of 130
 

 

             “individuals   with    disabilities   continually   encounter   various    forms    of

             discrimination” including not only barriers to physical access, but also other forms

             of exclusion and relegation to lesser services, programs, activities, benefits, jobs,

             or other opportunities. 42 U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2,

             101st Cong., 2d Sess. 35-36 (1990) (“lack of physical access to facilities” was only

             one of several “major areas of discrimination that need to be addressed”); H.R. Rep.

             No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient to only make

             facilities accessible and usable; this title prohibits, as well, discrimination in the

             provision of programs and activities conducted by the public accommodation.”).

       92.   For that reason, the Act applies not only to barriers to physical access to places of

             public accommodation, but also to any policy, practice, or procedure that operates

             to deprive or diminish disabled individuals’ full and equal enjoyment of the

             privileges and services offered by the public accommodation to the public. 42

             U.S.C. § 12182, 28 C.F.R. 36.302(e)(1)(i) and (ii). Thus, a public accommodation

             may not have a policy, practice or procedure that excludes individuals with

             disabilities from services. 42 U.S.C. § 12182(b)(2)(A)(ii). The Eleventh Circuit

             held persuasively in Rendon v. Valleycrest Prod., Ltd. 294 F.3d 1279, (11th Cir.

             2002) that:

                       “A reading of the plain and unambiguous statutory
                       language at issue reveals that the definition of
                       discrimination provided in Title III covers both tangible
                       barriers (emphasis added), that is, physical and
                       architectural barriers that would prevent a disabled
                       person from entering an accommodation's facilities and
                       accessing its goods, services and privileges, see 42
                       U.S.C. § 12182(b)(2)(A)(iv), and intangible barriers

                                                                                                       
                                                                                Page 102 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 103 of 130
 

 

                       (emphasis added), such as eligibility requirements and
                       screening rules or discriminatory policies and
                       procedures that restrict a disabled person's ability to
                       enjoy the Defendant entity's goods, services and
                       privileges.”

       93.   The Riverwalk website and online reservation system did not allow plaintiffs to use

             the website and online reservation system in the same manner as individuals with

             disabilities, because the website and online reservation system failed to show any

             of the accessible features of Riverwalk, which includes but is not limited to:

             Defendants failing to identify and describe the accessible features of (1) the Casino,

             (2) the establishments common areas and its associated amenities; (3) Smiley’s; (4)

             Magnolia Hill Buffet; (5) the gift shop; (6) the fitness center; (7) the pool; and (8)

             the accessible features of the guest rooms and suites themselves, much less provide

             them options for accessible features. Moreover, Defendants provide a plethora of

             services and associated benefits, including but not limited to: hotel stay packages,

             virtual tours of its shopping and dining variety, a variety of top-of-the-line dining

             options, and their players club and its associated benefits and services to able-

             bodied individuals, but fail to provide those same services of the accessible features

             of the Riverwalk to disabled individuals which relegates and otherwise segregates

             disabled individuals to inferior benefits and services of the Riverwalk.

       94.   The Department of Justice has promulgated regulations that specifically prohibit

             Defendants’ conduct in this case as to the Defendants’ places of lodging. 28 C.F.R.

             36.302(e) specifically provides:

                      “(1) Reservations made by places of lodging. A public
                           accommodation that owns, leases (or leases to), or operates

                                                                                                       
                                                                               Page 103 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 104 of 130
 

 

                            a place of lodging shall, with respect to reservations made
                            by any means, including by telephone, in-person, or through
                            a third party –

                                (i) Modify its policies, practices, or procedures to
                                    ensure that individuals with disabilities can
                                    make reservations for accessible guest rooms
                                    during the same hours and in the same manner
                                    as individuals who do not need accessible
                                    rooms;

                               (ii) Identify and describe accessible features in the
                                    hotels and guest rooms offered through its
                                    reservations service in enough detail to
                                    reasonably permit individuals with disabilities
                                    to assess independently whether a given hotel
                                    or guest room meets his or her accessibility
                                    needs;” (emphasis added).

       95.   Defendants’ website and reservation system did not allow Plaintiffs to use the

             system in the same manner as individuals without disabilities, because (1) the

             website failed to show or otherwise inform of the accessibility features at the hotel;

             (2) it did not offer the same type of guest rooms to the disabled as to individuals

             without disabilities; and (3) it failed to allow Plaintiffs and others similarly situated,

             to make reservations in the same manner as other individuals who do not need

             accessibility features. Specifically, through the reservation system Defendants only

             offers the disabled hotel rooms that are allegedly accessible that are standard guest

             rooms, without any of the choices for upgraded amenities that are offered in the

             non-accessible rooms. The choices for upgraded amenities include but are not

             limited to the floor level, rooms that are adjoining, the different types of suites and

             rooms, a view of the Mississippi river, a view of the city, room size, the type of


                                                                                                           
                                                                                   Page 104 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 105 of 130
 

 

             amenities offered in the room, among many other features non-disabled guests are

             offered, including the floor level and suites.

       96.   The Defendants’ reservation system did not allow Plaintiffs to make reservations

             in the same manner as the non-disabled because it failed to provide accessible

             opportunities to make reservations for the elegantly appointed rooms and luxurious

             suites that Riverwalk offers, including but not limited to (1) a Deluxe King Room;

             (2) a Deluxe Two Queen Room; (3) a Deluxe King Suite; (4) a Deluxe King

             Smoking Room; (5) a Deluxe Two Queen Smoking Room; (6) a Deluxe Two

             Queen Suite.

       97.   To date, the Defendants’ discriminating actions continue.

       98.   As pled above, Churchill Downs Incorporated, “owns” the public internet website

             riverwalkvicksburg.com and “operates” the world-wide website services that are

             available to the public at Riverwalk. It is therefore, pursuant to 42 U.S.C. § 12182,

             responsible for creating, implementing, and maintaining policies, practices and

             procedures, and further, providing auxiliary aids and services to its web-based

             services, as alleged above.

       99.   Plaintiffs have been obligated to retain the undersigned counsel for the filing and

             prosecution of this action. They are entitled to have their reasonable attorney’s fees,

             costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

      100. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal actions

             by Defendants.




                                                                                                        
                                                                                Page 105 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 106 of 130
 

 

                                      COUNT SIX
          VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                              42 U.S.C. § 12182(b)(2)(A)(i)
         (Use of technology that tends to screen out individuals with disabilities)

      101. Plaintiffs incorporate by reference and reallege all the paragraphs above.

      102. The ADA's legislative history provides that integration is fundamental to the

            purposes of the ADA. Provision of segregated accommodations, goods and services

            relegate persons with disabilities to be an inferior second-class citizen. H. Rep.

            101–485(III), 101st Cong., *1279 2d Sess., at 56, reprinted in 1990 U.S.C.C.A.N.

            445, 479. “The goal is to eradicate the invisibility of the handicapped. Separate-

            but-equal services do not accomplish this central goal and should be rejected.” Id.

            at 50, 1990 U.S.C.C.A.N. at 473.

      103. Congress enacted the ADA in light of its findings that “individuals with disabilities

            continually encounter various forms of discrimination, including outright

            intentional exclusion, the discriminatory effects of architectural, transportation, and

            communication barriers, overprotective rules and policies, failure to make

            modifications to existing facilities and practices, exclusionary qualification

            standards and criteria, segregation, and relegation to lesser services, programs,

            activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5).

      104. However, the Internet today did not exist when Congress originally enacted the

            ADA and, accordingly, neither the ADA nor the regulations the Department of

            Justice promulgated under the ADA specifically addresses access to Web sites. But

            the statute’s broad and expansive nondiscrimination mandate reaches goods and

            services provided by covered entities on Web sites over the Internet.” 75 Fed Reg.

                                                                                                       
                                                                               Page 106 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 107 of 130
 

 

           43,460, 46,463 See also Netflix, 869 F. Supp. 2d at 200 (excluding web-based

           services would “run afoul of the purposes of the ADA and would severely frustrate

           Congress’s intent that individuals with disabilities fully enjoy the goods, services,

           privileges, and advantages available indiscriminately to other members of the

           general public.” Carparts Distribution Center, Inc. v. Automotive Wholesaler’s

           Association of New England, Inc., 37 F.3d 12, 20 (1st Cir. 1994)).

      105. Congress expressly stated when enacting the ADA that: “…the types of

           accommodation and services provided to individuals with disabilities, under all of

           the titles of this bill, should keep pace with the rapidly changing technology of the

           times”. In light of this, the United States Department of Justice issued an Advanced

           Notice of Proposed Rulemaking (“ANPRM”) on Accessibility of Web Information

           and Services of State and Local Government Entities and Public Accommodations.

           75 Fed Reg. 43460. The Department of Justice explained in the ANPRM that

           although the Department has been clear that the ADA applies to websites of public

           accommodations, inconsistent court decisions, differing standards for determining

           web accessibility, and repeated calls for Department action warranted further

           guidance. Id. at 43464. Through the ANPRM, the Department sought to explore

           what regulatory provisions they could propose to make clear to entities covered by

           the ADA of their obligations to make their websites accessible.

      106. To address this broad range of discrimination in the context of public

           accommodations, Congress enacted Title III, which provides in part: “No

           individual shall be discriminated against on the basis of disability in the full and

           equal enjoyment of the goods, services, facilities, privileges, advantages, or

                                                                                                    
                                                                             Page 107 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 108 of 130
 

 

            accommodations of any place of public accommodation by any person who owns,

            leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.

            12182.

      107. By its clear text, Title III requires a public accommodation to provide individuals

            with disabilities more than simple physical access. Congress recognized that

            “individuals    with   disabilities   continually   encounter   various    forms   of

            discrimination” including not only barriers to physical access, but also other forms

            of exclusion and relegation to lesser services, programs, activities, benefits, jobs,

            or other opportunities. 42 U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2,

            101st Cong., 2d Sess. 35-36 (1990) (“lack of physical access to facilities” was only

            one of several “major areas of discrimination that need to be addressed”); H.R. Rep.

            No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient to only make

            facilities accessible and usable; this title prohibits, as well, discrimination in the

            provision of programs and activities conducted by the public accommodation.”).

      108. For that reason, the Act applies not only to barriers to physical access to places of

            public accommodation, but also to any policy, practice, or procedure that operates

            to deprive or diminish disabled individuals’ full and equal enjoyment of the

            privileges and services offered by the public accommodation to the public. 42

            U.S.C. § 12182. Thus, a public accommodation may not have a policy, practice

            or procedure that excludes individuals with disabilities from services. 42 U.S.C.

            § 12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon v. Valleycrest Prod.,

            Ltd. 294 F.3d 1279, (11th Cir. 2002) that:



                                                                                                      
                                                                              Page 108 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 109 of 130
 

 

                      “A reading of the plain and unambiguous statutory
                      language at issue reveals that the definition of
                      discrimination provided in Title III covers both tangible
                      barriers (emphasis added), that is, physical and
                      architectural barriers that would prevent a disabled
                      person from entering an accommodation's facilities and
                      accessing its goods, services and privileges, see 42
                      U.S.C. § 12182(b)(2)(A)(iv), and intangible barriers
                      (emphasis added), such as eligibility requirements and
                      screening rules or discriminatory policies and
                      procedures that restrict a disabled person's ability to
                      enjoy the Defendant entity's goods, services and
                      privileges.

      109. Pursuant to 42 U.S.C. § 12182(b)(2)(A)(i) discrimination includes:

                      The imposition or application of eligibility criteria that
                      screen out or tend to screen out an individual with a
                      disability or any class of individuals with disabilities from
                      fully and equally enjoying any goods, services, facilities,
                      privileges, advantages, or accommodations, unless such
                      criteria can be shown to be necessary for the provision of
                      the goods, services, facilities, privileges, advantages, or
                      accommodations being offered.

      110. Pursuant to 42 U.S.C. § 12182(b)(2)(A)(iii) discrimination includes:

                      A failure to take such steps as may be necessary to ensure
                      that no individual with a disability is excluded, denied
                      services, segregated or otherwise treated differently than
                      other individuals because of the absence of auxiliary aids
                      and services unless the entity can demonstrate that taking
                      such steps would fundamentally alter the nature of the
                      good, service, facility, privilege, advantage, or
                      accommodation being offered or would result in an undue
                      burden.

      111. The plain language of these statutory provisions applies to discrimination in

            offering the goods and services ‘‘of’’ a place of public accommodation or the
                                                                                              
                                                                               Page 109 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 110 of 130
 

 

            services, programs, and activities ‘‘of’’ a public entity, rather than being limited to

            those goods and services provided ‘‘at’’ or ‘‘in’’ a place of public accommodation

            or facility of a public entity.

      112. A place of public accommodation also may not refuse to make reasonable

            modifications to a policy or practice that has the consequence of denying such

            individuals access to its services. Nor can a public accommodation refuse to make

            modifications to a policy or practice that tends to deny individuals with disabilities

            access to the goods and services of the public accommodation.

      113. Defendants utilize the Riverwalk online website and reservation system to screen

            out disabled individuals, so that they are not informed of the accessibility features

            at the hotel as well as not offered the same type of guest rooms as other individuals

            without disabilities. The screening out process specifically involves only offering

            hotel rooms that are allegedly accessible that are standard guests rooms without

            any upgraded amenities that are offered in the non-accessible rooms. The upgraded

            amenities include but are not limited to the floor level, rooms that are adjoining,

            the different types of suites and rooms, a view of the Mississippi river, view of the

            city, room size, the type of amenities offered in the room, among many other

            features non-disabled guests are offered, including the floor level and suites.

      114. The Riverwalk online website served to screen Plaintiffs in that they were unable

            to determine any of the accessible features of Riverwalk, which includes but is not

            limited to: Defendants failing to identify and describe the accessible features of (1)

            the Casino, (2) the establishments common areas and its associated amenities; (3)

            Smiley’s; (4) Magnolia Hill Buffet; (5) the gift shop; (6) the fitness center; (7) the
                                                                                                       
                                                                               Page 110 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 111 of 130
 

 

            pool; and (8) the accessible features of the guest rooms and suites themselves, much

            less provide them options for accessible features. Moreover, Defendants provide a

            virtual tour of the features of Riverwalk including but not limited to Riverwalk’s

            variety of restaurants and shopping to able-bodied individuals but fails to make a

            virtual tour available of the accessible features of Riverwalk to disabled

            individuals.

      115. The reservation system served to screen Plaintiffs to only allow them to book non-

            accessible guest rooms on the website, or alternatively, require Plaintiffs to make a

            request for accessible rooms after they made reservations for a non-accessible

            room. The Defendants’ reservation system did not offer Plaintiffs any of the types

            of elegantly appointed rooms and luxurious suites that Riverwalk offers, including

            but not limited to (1) a Deluxe King Room; (2) a Deluxe Two Queen Room; (3) a

            Deluxe King Suite; (4) a Deluxe King Smoking Room; (5) a Deluxe Two Queen

            Smoking Room; (6) a Deluxe Two Queen Suite.

      116. Moreover, Defendants’ online website, its reservation system, and further

            exemplified by its non-compliant facility screened out Plaintiffs by failing to ensure

            that accessible guest rooms are held for Plaintiffs and further, failing to make

            reasonable modifications in their policies, practices, or procedures, so that

            Plaintiffs are not excluded, denied services, segregated or otherwise treated

            differently than other individuals without disabilities.

      117. The ADA and the Title III regulation, since their enactment and promulgation, have

            always required that public accommodations provide effective communication to

            persons with disabilities through the provision of auxiliary aids and services. A
                                                                                                      
                                                                              Page 111 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 112 of 130
 

 

            commercial transaction between a customer and a public accommodation requires

            communication between the two, and in this action, Defendants have chosen to use

            an online reservation system by which it communicates with able-bodied

            individuals to complete commercial transactions. Whereas, Defendants have

            chosen to use its reservation system and online website as a means by which to not

            communicate and transact business with disabled individuals which is contrary to

            the broad mandate of the ADA which prohibits not only outright exclusion but also

            unnecessary differential treatment. See 42 U.S.C. §§ 12182(a), (b(1)(A),

            (b)(2)(A)(iii). Congress expressly stated when passing the ADA, “…the types of

            accommodation and services provided to individuals with disabilities, under all of

            the titles of this bill, should keep pace with the rapidly changing technology of the

            times[,]” and that technological advances “may require public accommodations

            to provide auxiliary aids and services in the future which today would not be

            required because they would be held to impose undue burdens on such entities.”

            See H.R. Rep. No. 485, pt. 2, at 108 (1990).

      118. These are precisely the sorts of claims Title III was intended to cover. The process

            for selecting an ADA accessible hotel room is no different than the implementation

            of eligibility criteria in other contexts that are clearly covered by the Act. For

            example, there is no question that the administration of admission testing by a

            private secondary school falls within the scope of Title III. See Section 12189; 28

            C.F.R. 36.309. There would be little question that the ADA would apply, and would

            be violated, if Defendants screened guests as they entered the hotel lobby, sending

            home guests on the grounds that they were deaf or physically disabled or suffered

                                                                                                     
                                                                              Page 112 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 113 of 130
 

 

            from diabetes or any other disability. See 28 C.F.R. Pt. 36 App. B, p. 640

            (commentary to 28 C.F.R. 36.301) (“It would violate this section to establish

            exclusive or segregative eligibility criteria that would bar, for example, all persons

            who are deaf from playing on a golf course or all individuals with cerebral palsy

            from attending a movie theater.”). That disabled individuals are screened out by an

            automated hotel reservation system, rather than by an admission policy

            administered at the studio door is of no consequence under the statute.

      119. Defendants’ failure to modify this practice necessary to ensure Plaintiffs the full

            and equal enjoyment of Riverwalk has resulted in the complete exclusion from

            making reservations online and in the same manner as other individuals who do not

            have disabilities. See § 12182(b)(2)(A)(ii)-(iii).

      120. The screening process violates the Americans with Disabilities Act by directly and

            intentionally screening out disabled individuals for the purpose of preventing the

            disabled from being afforded the full and equal enjoyment of the goods, services,

            facilities, privileges, advantages, or accommodations, at the Riverwalk Casino

            Hotel. 42 U.S.C. § 12182(b)(2)(A)(i).

      121. The screening of individuals with disabilities is not necessary to provide

            accommodations because no accommodations are provided.

      122. To date, the Defendants’ discriminating actions continue.

      123. As pled above, Churchill Downs Incorporated, “owns” the public internet website

            riverwalkvicksburg.com and “operates” the world-wide website services that are

            available to the public at Riverwalk. It is therefore, pursuant to 42 U.S.C. § 12182,


                                                                                                      
                                                                              Page 113 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 114 of 130
 

 

            responsible for creating, implementing, and maintaining policies, practices and

            procedures, and further, providing auxiliary aids and services to its web-based

            services, as alleged above.

      124. Plaintiffs have been obligated to retain the undersigned counsel for the filing and

            prosecution of this action. They are entitled to have their reasonable attorney’s fees,

            costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

      125. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal actions

            by Defendants.

                                  COUNT SEVEN
          VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
              42 U.S.C. § 12182(a) and 28 C.F.R. § 36.302 (e)(1)(i)-(ii)
                     (Failure to Integrate Website Accessibility)

      126. Plaintiffs incorporate by reference and reallege all the paragraphs above.

      127. The ADA's legislative history provides that integration is fundamental to the

            purposes of the ADA. Provision of segregated accommodations, goods and services

            relegate persons with disabilities to be an inferior second-class citizen. H. Rep.

            101–485(III), 101st Cong., *1279 2d Sess., at 56, reprinted in 1990 U.S.C.C.A.N.

            445, 479. “The goal is to eradicate the invisibility of the handicapped. Separate-

            but-equal services do not accomplish this central goal and should be rejected.” Id.

            at 50, 1990 U.S.C.C.A.N. at 473.

      128. Congress enacted the ADA in light of its findings that “individuals with disabilities

            continually encounter various forms of discrimination, including outright

            intentional exclusion, the discriminatory effects of architectural, transportation, and

            communication barriers, overprotective rules and policies, failure to make
                                                                                                       
                                                                               Page 114 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 115 of 130
 

 

            modifications to existing facilities and practices, exclusionary qualification

            standards and criteria, segregation, and relegation to lesser services, programs,

            activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5).

      129. Legislative history indicates that websites of public accommodations are covered

            by Title III. Although the internet did not exist when Congress enacted the ADA in

            1990, the legislative histories state that Congress intended to include the use of new

            and evolving technologies by public accommodations and other covered entities in

            meeting their ADA obligations. Consequently, it is consistent with Congressional

            intent to include within Title III’s coverage the goods and services provided by

            public accommodations through their websites. See Nat’l Fed’n of the Blind v.

            Scribd, 97 F.Supp. 3d 565, 574 (D. Vt. 2015).

      130. The Justice Department has long affirmed the application of Title III to the websites

            of public accommodations. The statute’s broad and expansive nondiscrimination

            mandate reaches goods and services provided by covered entities on Web sites over

            the Internet.” 75 Fed Reg. 43,460, 46,463 See also Netflix, 869 F. Supp. 2d at 200

            (excluding web-based services would “run afoul of the purposes of the ADA and

            would severely frustrate Congress’s intent that individuals with disabilities fully

            enjoy the goods, services, privileges, and advantages available indiscriminately to

            other members of the general public.” Carparts Distribution Center, Inc. v.

            Automotive Wholesaler’s Association of New England, Inc., 37 F.3d 12, 20 (1st Cir.

            1994).

      131. Today, internet technology enables individuals to participate actively in their

            community and engage in virtually all forms of commerce from the comfort and
                                                                                                      
                                                                              Page 115 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 116 of 130
 

 

            convenience of their home, to the extent that virtual reality through the internet is

            almost as important as physical reality in brick-and-mortar constructed public

            accommodations, in pursuing commerce from public accommodations. That

            websites were not explicitly written into the ADA at its passage in the early 1990s

            but are nevertheless covered does not indicate ambiguity in the ADA, but rather the

            breadth of the ADA. Andrews v. Blick Art Materials, LLC, No. 17-CV-767, 2017

            WL 3278898, (E.D.N.Y. Aug. 1, 2017).

      132. Defendants did not allow Plaintiffs to use the website in the same manner as

            individuals without disabilities, because the website fails to integrate alternative

            platforms that enable disabled individuals who have limited use of their hands the

            opportunity to use the alternative platforms to navigate and select items on the page.

            The able-bodied online website user can only use a mouse to navigate, whereas

            individuals who have limited use of their hands cannot use assistive technology to

            navigate through the website. Moreover, Defendants provide a plethora of services

            and associated benefits, including but not limited to: promotions, dining options,

            casino features, access to rewards, among other services to able-bodied individuals,

            but fails to provide those same services to disabled individuals which relegates and

            otherwise segregates disabled individuals to inferior benefits and services of

            Riverwalk.

      133. The design of Defendants’ web site impedes Plaintiffs and others similarly situated

            from accessing the services, privileges and accommodations afforded able-bodied

            patrons through the web platform. The website fails to integrate alternative access

            methods that allow a person with limited manual dexterity to access the

                                                                                                      
                                                                              Page 116 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 117 of 130
 

 

            information and navigate the web site without being able to use a mouse. That is,

            the website design does not provide for functions to be carried out using a

            keyboard or voice input. On its website, Defendants provide a plethora of services

            and associated benefits, including but not limited to: promotions, dining options,

            casino features, access to rewards, among other services to the general public, but

            fails to provide those same services to persons with disabilities. Such actions

            relegate and otherwise segregate persons with disabilities to inferior benefits and

            services offered by Riverwalk.

      134. As pled previously, intangible barriers to access are prohibited, just as tangible

            barriers are prohibited.

      135. The actions by the Defendants violate:

                (1) 42 U.S.C. § 12182(a), because its actions deny Plaintiffs full and equal

                   enjoyment of Defendants’ goods and services;

                (2) 42 U.S.C. § 12182(b)(1)(A)(i), because Defendants’ actions deny Plaintiffs

                   equal participation in goods and services offered by the Defendants;

                (3) 42 U.S.C. § 12182(b)(1)(A)(ii) and (iii), because Plaintiffs are provided

                   both separate and unequal benefits of Defendants’ goods and services;

                (4) 42 U.S.C. § 12182(b)(1)(B), because Defendants do not provide their

                   goods and services in the most integrated setting appropriate;

                (5) 28 C.F.R. 36.303(c), because Defendants have failed to provide auxiliary

                   aids and services where necessary to ensure effective communication with

                   the disabled Plaintiffs.




                                                                                                   
                                                                             Page 117 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 118 of 130
 

 

      136. Plaintiffs do not allege that there are a particular set of mandatory regulations for

            websites that establish compliance or non-compliance as a matter of law. Plaintiffs

            plead, consistent with the Department of Justice determinations, that in achieving

            such conformance and usability of websites by individuals with disabilities,

            Defendants should rely upon the User Agent Accessibility Guidelines (“UAGG”)

            1.0, the Authorizing Tool Accessibility Guidelines (“ATAG”) 2.0, and the

            Guidance on Applying WCAG 2.0 to Non-Web Information and Communications

            Technologies (“WCAH2ICT”), published by the W3C, as well as guidance

            published by the W3C’s Mobile Accessibility Task Force, as stated guidance

            published by the W3C’s Mobile Accessibility Task Force.

      137. To date, the Defendants’ discriminating actions continue.

      138. As pled above, Churchill Downs Incorporated, is the “owner” of the public internet

            website riverwalkvicksburg.com and “operates” the world-wide websites services

            that are available to the public at Riverwalk. It is therefore, pursuant to 42 U.S.C.

            § 12182, responsible for creating, implementing, and maintaining policies,

            practices and procedures, and further, providing auxiliary aids and services to its

            web-based services, as alleged above. 42 U.S.C. § 12182.

      139. Plaintiffs have been obligated to retain the undersigned counsel for the filing and

            prosecution of this action. They are entitled to have their reasonable attorney’s fees,

            costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

      140. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal actions

            by Defendants.


                                                                                                       
                                                                               Page 118 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 119 of 130
 

 

                               COUNT EIGHT
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                         42 U.S.C. § 12182(2)(A)(iii)
                   (Failure to Provide Services Necessary to
                Ensure Equal Access to Innovative Technology)

      141. Plaintiffs incorporate by reference and reallege all the paragraphs above.

      142. The ADA was the most sweeping civil rights legislation since the Civil Rights Act

            of 1964. When it was enacted Congress had no conception of how the Internet

            would change global commerce. “[W]e were not communicating by e-mail, blog,

            or tweet; we were not filling virtual shopping carts with clothes, books, music, and

            food; we weren't banking, renewing our driver's licenses, paying taxes or

            registering for and taking classes online. Congress could not have foreseen these

            advances in technology. Despite Congress' great cognitive powers, it could not

            have foreseen these advances in technology which are now an integral part of our

            daily lives. Yet Congress understood that the world around us would change and

            believed that the nondiscrimination mandate contained in the ADA should be broad

            and flexible enough to keep pace.” Achieving the Promises of the Americans with

            Disabilities Act in the Digital Age—Current Issues, Challenges and Opportunities:

            Hearing before the H. Subcomm. on the Constitution, Civil Rights, and Civil

            Liberties of the House Comm. on the Judiciary, 111th Cong., 2d Sess. 111–95

            (2010).

      143. Since the internet plays such a critical role in the personal and commercial lives of

            Americans, excluding disabled persons from access to covered entities that use the

            internet and mobile applications as a means of reaching the public would defeat the

            purpose of this important civil rights legislation. In today’s society, places of public


                                                                                                        
                                                                                Page 119 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 120 of 130
 

 

            accommodation are increasingly using mobile applications (“mobile apps”) to

            provide services, benefits and goods more effectively to the public and expand the

            services the public accommodation has to offer in new ways. These services that

            are provided via a public accommodation for web applications, mobile application,

            and hybrid applications (“mobile platform”) also need to be provided to disabled

            individuals.

      144. ADA Title III states that discrimination includes “a failure to take such steps as

            may be necessary to ensure that no individual with a disability is excluded, denied

            services, segregated or otherwise treated differently than other individuals because

            of the absence of auxiliary aids and services, unless the entity can demonstrate that

            taking such steps would fundamentally alter the nature of the good, service, facility,

            privilege, advantage, or accommodation being offered or would result in an undue

            burden.” 42 U.S.C. § 12182(b)(2)(A)(iii). Regulations promulgated by DOJ

            implementing Title III require public accommodations to provide “appropriate

            auxiliary aids and services where necessary to ensure effective communication with

            individuals with disabilities.” 28 C.F.R. § 36.303(c)(1). Auxiliary aids and services

            include . . . accessible electronic and information technology, among other

            methods. 28 C.F.R. § 36.303(b). Auxiliary aids and services also includes

            acquisition or modification of equipment or devices, and other similar services and

            actions. 28 C.F.R. 36.303(b)(3)-(4).

      145. The plain language of these statutory provisions applies to discrimination in

            offering the goods and services ‘‘of’’ a place of public accommodation or the

            services, programs, and activities ‘‘of’’ a public entity, rather than being limited to

                                                                                                       
                                                                               Page 120 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 121 of 130
 

 

            those goods and services provided ‘‘at’’ or ‘‘in’’ a place of public accommodation

            or facility of a public entity.

      146. The ADA and the Title III regulation, since their enactment and promulgation, have

            always required that public accommodations provide effective communication to

            persons with disabilities through the provision of auxiliary aids and services. A

            commercial transaction between a customer and a public accommodation requires

            communication between the two. Defendants have chosen to provide a service

            through a mobile application to promotions, dining options, casino features, access

            to rewards, among many other services through the mobile platform. The

            Defendants communicate all of that to able-bodied individuals as a service. Yet,

            Defendants’ use of their mobile application and the services they offer through the

            application does not communicate and provide services to the disabled individuals.

            This is contrary to the broad mandate of the ADA which prohibits not only outright

            exclusion but also unnecessary differential treatment. See 42 U.S.C. §§ 12182(a),

            (b(1)(A), (b)(2)(A)(iii). Congress expressly stated when passing the ADA, “…the

            types of accommodation and services provided to individuals with disabilities,

            under all of the titles of this bill, should keep pace with the rapidly changing

            technology of the times[,]” and that technological advances “may require public

            accommodations to provide auxiliary aids and services in the future which today

            would not be required because they would be held to impose undue burdens on

            such entities.” See H.R. Rep. No. 485, pt. 2, at 108 (1990).

      147. The unlawful implementation of eligibility criteria in other contexts that are clearly

            covered by the Act is analogous to the Defendants’ effective screening of Plaintiff

                                                                                                     
                                                                              Page 121 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 122 of 130
 

 

            from using its mobile app. For example, there is no question that the administration

            of admission testing by a private secondary school falls within the scope of Title

            III. See Section 12189; 28 C.F.R. 36.309. There would be little question that the

            ADA would apply, and would be violated, if Defendants screened guests as they

            entered, sending home guests on the grounds that they were deaf or physically

            disabled or suffered from diabetes or any other disability. See 28 C.F.R. Pt. 36 App.

            B, p. 640 (commentary to 28 C.F.R. 36.301) (“It would violate this section to

            establish exclusive or segregative eligibility criteria that would bar, for example,

            all persons who are deaf from playing on a golf course or all individuals with

            cerebral palsy from attending a movie theater.”). (“An insurance company can no

            more refuse to sell a policy to a disabled person over the Internet than a furniture

            store can refuse to sell furniture to a disabled person who enters the store’.

            Accordingly, the site of the sale is irrelevant. All that matters is whether the good

            or service is offered to the public. (Nat'l Fed'n of the Blind. Scribd Inc., 97 F. Supp.

            3d 565 (D. Vt. 2015). The Defendants’ failure to permit or include assistive

            technology in relation to their mobile app directly and physically screens and

            prevents the Plaintiff from being able to use the mobile app, just as if Defendants

            in their establishment placed items outside the Plaintiffs’ reach and said Plaintiffs

            cannot have the items unless Plaintiffs can get the items for themselves.

      148. In our contemporary technological society, “excluding businesses that sell services

            through the Internet from the ADA would ‘run afoul of the purposes of the ADA

            and would severely frustrate Congress's intent that individuals with disabilities

            fully enjoy the goods, services, privileges, and advantages available

                                                                                                        
                                                                                Page 122 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 123 of 130
 

 

            indiscriminately to other members of the general public.” Netflix, 869 F.Supp.2d at

            200 (quoting Carparts, 37 F.3d at 20). (quoting Nat'l Fed'n of the Blind. Scribd

            Inc., 97 F. Supp. 3d 565 (D. Vt. 2015).

      149. Defendants diminish Plaintiffs’ rights under the ADA to fully participate in all

            aspects of society, which is counter to Congress’ goal. Defendants’ ableism, as

            described throughout the Complaint, is excluding Plaintiff from equality of

            opportunity, full participation, independent living, and economic self-sufficiency

            and in doing so excludes Plaintiff from a plethora of goods and services that are

            offered through the mobile platform which includes but is not limited to the

            following:

               (1) Defendants are excluding, denying services, and otherwise segregating

                   Plaintiffs from all of the benefits and services Defendants offer through

                   their mobile apps as a result of their failure to modify their mobile

                   application platform to allow assistive technology, which includes, but is

                   not limited to, voice recognition, alternative input methods, assistive touch

                   functions, among other accessibility methods that Plaintiffs require, to

                   compete on an equal basis and maintain independent self-sufficiency;

               (2) Defendants are excluding, denying services, or otherwise segregating

                   Plaintiffs, because unlike able bodied individuals, disabled individuals are

                   excluded from Defendants’ services that enables individuals to view

                   promotions through the mobile apps;

               (3) Defendants are excluding, denying services, or otherwise segregating

                   Plaintiffs, because unlike able bodied individuals, disabled individuals are
                                                                                                    
                                                                             Page 123 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 124 of 130
 

 

                  excluded from Defendants’ services that enables individuals to view the

                  various dining options at Riverwalk through the mobile apps;

              (4) Defendants are excluding, denying services, or otherwise segregating

                  Plaintiffs, because unlike able bodied individuals, disabled individuals are

                  excluded from Defendants’ services that enables individuals to view the

                  various casino features and options at Riverwalk through the mobile apps;

              (5) Defendants are excluding, denying services, or otherwise segregating

                  Plaintiffs, because unlike able bodied individuals, disabled individuals are

                  excluded from Defendants’ services that enables individuals to view the

                  various hotel features and options at Riverwalk through the mobile apps;

              (6) Defendants are excluding, denying services, or otherwise segregating

                  Plaintiffs, because unlike able bodied individuals, disabled individuals are

                  excluded from Defendants’ services that enables individuals to view and

                  access rewards through the mobile apps;

              (7) Defendants are excluding, denying services, or otherwise segregating

                  Plaintiffs, because unlike able bodied individuals, disabled individuals are

                  excluded from Defendants’ services that enables individuals to access and

                  view all of the benefits of Riverwalk through the use of the mobile apps;

              (8) Defendants are excluding, denying services, and otherwise segregating

                  Plaintiffs as a result of their failure to modify equipment, devices and/or

                  other similar services. 28 C.F.R. § 36.303(b)(3)-(4).




                                                                                                  
                                                                           Page 124 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 125 of 130
 

 

               (9) Defendants are excluding, denying services, or otherwise segregating

                    Plaintiffs of all the goods and services offered on its mobile apps as a result

                    of Defendants’ failure to design their mobile apps that enable alternative

                    assistive technology;

      150. The design of Defendants’ mobile app impedes Plaintiffs and others similarly

            situated from accessing the services, privileges and accommodations afforded

            patrons through the mobile app. The mobile app fails to integrate alternative access

            methods that allow a person with limited manual dexterity in their hands to access

            the information and navigate the mobile app.

      151. The actions by the Defendants violate:

              (1)   42 U.S.C. § 12182(a), because Defendants’ actions deny Plaintiffs full

                    and equal enjoyment of Defendants’ goods and services;

              (2)   42 U.S.C. § 12182(b)(1)(A)(i), because Defendants’ actions deny

                    Plaintiffs equal participation in goods and services offered by the

                    Defendants;

              (3)   42 U.S.C. § 12182(b)(1)(A)(ii) and (iii), because Plaintiffs are provided

                    both separate and unequal benefits of Defendants’ goods and services;

              (4)   42 U.S.C. § 12182(b)(1)(B), because Defendants do not provide their

                    goods and services in the most integrated setting appropriate;

              (5)   28 C.F.R. 36.303(c), because Defendants have failed to provide auxiliary

                    aids and services where necessary to ensure effective communication with

                    the disabled Plaintiffs.




                                                                                                       
                                                                               Page 125 of 130
    Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 126 of 130
 

 

      152. Plaintiffs do not allege that there are a particular set of mandatory regulations for

            mobile applications that establish compliance or non-compliance as a matter of law.

            Plaintiffs plead, consistent with the Department of Justice determinations, that in

            achieving such conformance and usability of mobile apps by individuals with

            disabilities, Defendants should rely upon the User Agent Accessibility Guidelines

            (“UAGG”) 1.0, the Authorizing Tool Accessibility Guidelines (“ATAG”) 2.0, and

            the Guidance on Applying WCAG 2.0 to Non-Web Information and

            Communications Technologies (“WCAH2ICT”), published by the W3C, as well as

            guidance published by the W3C’s Mobile Accessibility Task Force, as stated

            guidance published by the W3C’s Mobile Accessibility Task Force.

      153. To date, the Defendants’ discriminating actions continue.

      154. As pled above, Churchill Downs Incorporated, “owns” and “operates” the

            Riverwalk Casino mobile application and its goods and services offered on the

            mobile app, and is therefore, pursuant to 42 U.S.C. § 12182, responsible for

            creating, implementing, and maintaining policies, practices and procedures, as

            alleged above.

      155. Plaintiffs have been obligated to retain the undersigned counsel for the filing and

            prosecution of this action. They are entitled to have their reasonable attorney’s fees,

            costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

      156. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal actions

            by Defendants.




                                                                                                       
                                                                               Page 126 of 130
     Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 127 of 130




         WHEREFORE, premises considered, Hope Elly and John Smith demand judgment

against the Defendants on Counts One through Eight and requests the following injunctive and

declaratory relief:

         1.    That the Court declare that the property owned, and business operated by the

               Defendants as well as all Defendants’ illegal actions described herein violate the

               Americans with Disabilities Act, as more particularly described above;

         2.    That the Court enter an order enjoining the Defendants to alter the facility to make

               it accessible to and usable by individuals with disabilities to the full extent

               required by Title III of the ADA, to comply with 42 U.S.C. § 12182(b)(2)(A)(iv)

               and its implementing regulations, as stated in Count One;

         3.    That the Court enter an order, in accordance with Count Two, directing the

               Defendants to modify their policies, practices, and procedures both to remedy the

               numerous ADA violations outlined above, in violation of 42 U.S.C. §

               12182(b)(2)(A)(ii), and to permanently enjoin the Defendants to make their

               business practices consistent with ADA Title III in the future;

         4.    That the Court enter an order directing the Defendants to provide Plaintiffs full and

               equal access both to the Riverwalk experience and to the use of the Riverwalk

               facility, and further order the Defendants to maintain the required accessible

               features at the establishment so that Plaintiffs and others similarly situated are

               offered the experience that is offered to non-disabled individuals, as stated in Count

               Three;




                                                                                  Page 127 of 130
Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 128 of 130
Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 129 of 130
Case 3:19-cv-00119-DPJ-FKB Document 1 Filed 02/14/19 Page 130 of 130
